                                                                                                    EXHIBIT
10.2



--------------------------------------------------------------------------------


 
LETTER OF CREDIT
 
AND REIMBURSEMENT AGREEMENT
 
Dated as of April 3, 2006
 
among
 
FIRSTENERGY GENERATION CORP.,
 
and
 
THE PARTICIPATING BANKS
 
LISTED ON THE SIGNATURE PAGES HERETO
 
and
 
BARCLAYS BANK PLC,
 
acting through its New York Branch,
 
as Fronting Bank and Administrative Agent
 
and
 
KEYBANK NATIONAL ASSOCIATION,
 
as Syndication Agent
 
relating to
 
$90,140,000
 
State of Ohio
 
Pollution Control Revenue Refunding Bonds, Series 2006-A
 
(FirstEnergy Generation Corp. Project)
 

--------------------------------------------------------------------------------



BARCLAYS CAPITAL and KEYBANK NATIONAL ASSOCIATION,
as Joint Lead Arrangers
 
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS



 
Page
PRELIMINARY STATEMENTS
1



ARTICLE I


DEFINITIONS


SECTION 1.01.
Certain Defined Terms
2
SECTION 1.02.
Computation of Time Periods
13
SECTION 1.03.
Accounting Terms
13
SECTION 1.04.
Internal References
13



ARTICLE II


AMOUNT AND TERMS OF THE LETTER OF CREDIT


SECTION 2.01.
The Letter of Credit
14
SECTION 2.02.
Issuing the Letter of Credit; Termination
14
SECTION 2.03.
Commissions and Fees
14
SECTION 2.04.
Reimbursement On Demand
15
SECTION 2.05.
Tender Advances; Interest Rates
15
SECTION 2.06.
Prepayments
16
SECTION 2.07.
Yield Protection
16
SECTION 2.08.
Changes in Capital Adequacy Regulations
16
SECTION 2.09.
Payments and Computations
17
SECTION 2.10.
Non-Business Days
17
SECTION 2.11.
Source of Funds
17
SECTION 2.12.
Extension of the Stated Expiration Date
17
SECTION 2.13.
Amendments Upon Extension
18
SECTION 2.14.
Evidence of Debt
18
SECTION 2.15.
Obligations Absolute
18
SECTION 2.16.
Net of Taxes, Etc
18
SECTION 2.17.
Participation by Banks in Letter of Credit
20



ARTICLE III


CONDITIONS PRECEDENT


SECTION 3.01.
Conditions Precedent to Issuance of the Letter of Credit
24
SECTION 3.02.
Additional Conditions Precedent to Issuance of the Letter of Credit
   
and Amendment of the Letter of Credit
26
SECTION 3.03.
Conditions Precedent to Each Tender Advance
27






i




--------------------------------------------------------------------------------

Page

ARTICLE IV


REPRESENTATIONS AND WARRANTIES


SECTION 4.01.
Representations and Warranties of the Company
28



ARTICLE V


COVENANTS OF THE COMPANY


SECTION 5.01.
Affirmative Covenants
32
SECTION 5.02.
Negative Covenants
37



ARTICLE VI


EVENTS OF DEFAULT


SECTION 6.01.
Events of Default
43
SECTION 6.02.
Upon an Event of Default
45



ARTICLE VII


[RESERVED]


ARTICLE VIII


THE ADMINISTRATIVE AGENT AND THE FRONTING BANK


SECTION 8.01.
Appointment
46
SECTION 8.02.
Delegation of Duties
46
SECTION 8.03.
Exculpatory Provisions
47
SECTION 8.04.
Reliance by Administrative Agent
47
SECTION 8.05.
Notice of Default
47
SECTION 8.06.
Non-Reliance on Administrative Agent and Other Banks
48
SECTION 8.07.
Indemnification
48
SECTION 8.08.
Administrative Agent in Its Individual Capacity
48
SECTION 8.09.
Successor Administrative Agent
49
SECTION 8.10.
Fronting Bank
49
SECTION 8.11.
Notices; Actions Under Related Documents
49

 
 
ii


--------------------------------------------------------------------------------




ARTICLE IX


MISCELLANEOUS


SECTION 9.01.
Amendments, Etc
49
SECTION 9.02.
Notices, Etc
50
SECTION 9.03.
No Waiver; Remedies
50
SECTION 9.04.
Set-off
51
SECTION 9.05.
Indemnification
51
SECTION 9.06.
Liability of the Banks
52
SECTION 9.07.
Costs, Expenses and Taxes
53
SECTION 9.08.
Binding Effect
53
SECTION 9.09.
Assignments and Participation
53
SECTION 9.10.
Severability
56
SECTION 9.11.
GOVERNING LAW
56
SECTION 9.12.
Headings
56
SECTION 9.13.
Submission To Jurisdiction; Waivers
57
SECTION 9.14.
Acknowledgments
57
SECTION 9.15.
WAIVERS OF JURY TRIAL
57
SECTION 9.16.
Execution in Counterparts
58
SECTION 9.17.
"Reimbursement Agreement" for Purposes of Indenture
58
SECTION 9.18.
USA PATRIOT Act
58



 
iii


--------------------------------------------------------------------------------







SCHEDULES
   
 
Schedule I
 
-
 
Commitments, Commitment Percentages and Applicable Booking Offices
 
Schedule 5.02(i)
 
-
 
Existing Investments and Guarantees
 
EXHIBITS
   
 
Exhibit A
 
-
 
Form of Letter of Credit
Exhibit B
-
Form of Assignment and Acceptance
Exhibit C
-
Form of Custodian Agreement
Exhibit D
-
Form of Opinion of Gary D. Benz, Esq., Counsel to FirstEnergy and the Company
Exhibit E
-
Form of Opinion of Akin Gump Strauss Hauer & Feld LLP, special New York counsel
to FirstEnergy and the Company
Exhibit F
-
Form of Opinions of Sidley Austin LLP, special New York counsel to the Fronting
Bank
Exhibit G
-
Form of Opinion of Lovells, special English counsel to the Fronting Bank
Exhibit H
-
Form of Guaranty Agreement






iv


--------------------------------------------------------------------------------





 
LETTER OF CREDIT AND
 
REIMBURSEMENT AGREEMENT
 
LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT, dated as of April 3, 2006 among:
 

 
(i)
FIRSTENERGY GENERATION CORP., an Ohio corporation (the “Company”);

 

 
(ii)
the participating banks listed on the signature pages hereto (the “Banks”); and

 

 
(iii)
BARCLAYS BANK PLC, a banking corporation organized under the laws of England and
Wales, acting through its New York Branch (“Barclays”), as Fronting Bank and
Administrative Agent (in such capacities, together with its successors and
permitted assigns in such capacities, respectively, the “Fronting Bank” and the
“Administrative Agent”).

 
PRELIMINARY STATEMENTS
 
(1) The Ohio Water Development Authority (the “Issuer”) has caused to be issued,
sold and delivered, pursuant to a Trust Indenture, dated as of April 1, 2006 (as
amended from time to time in accordance with the terms thereof and hereof, the
“Indenture”), between the Issuer and The Bank of New York Trust Company, N.A.,
as trustee (such entity, or its successor as trustee, being the “Trustee”),
$90,140,000 original aggregate principal amount of State of Ohio Pollution
Control Revenue Refunding Bonds, Series 2006-A (FirstEnergy Generation Corp.
Project) (the “Bonds”) to various purchasers.
 
(2) The Company has requested that the Fronting Bank issue and the Fronting Bank
agrees to issue, on the terms and conditions set forth in this Agreement, its
Irrevocable Transferable Letter of Credit No. SB01013, to be dated on or before
April 3, 2006, in favor of the Trustee in the stated amount of $91,029,053, a
form of which is attached hereto as Exhibit A (such letter of credit, as it may
from time to time be extended or amended pursuant to the terms of this Agreement
(as defined below), the “Letter of Credit”), of which (i) $90,140,000 shall
support the payment of principal of the Bonds, and (ii) $889,053 shall support
the payment of up to 36 days’ interest on the principal amount of the Bonds
computed at a maximum rate of 10.0% per annum (calculated on the basis of a year
of 365 days for the actual days elapsed).
 
NOW, THEREFORE, in consideration of the premises and in order to induce the
Fronting Bank to issue the Letter of Credit and the Banks to participate in the
Letter of Credit and to make demand loans and Tender Advances (as defined below)
as provided herein, the parties hereto agree as follows:
 

--------------------------------------------------------------------------------

2
 
ARTICLE I
 
DEFINITIONS
 
SECTION 1.01. Certain Defined Terms As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
 
“Acceleration Drawing” means a drawing under the Letter of Credit resulting from
the presentation of a certificate in the form of Exhibit 1 to the Letter of
Credit.
 
“Administrative Agent” has the meaning assigned to that term in the preamble
hereto.
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.
 
“Agreement” means this Letter of Credit and Reimbursement Agreement as it may be
amended, supplemented or otherwise modified in accordance with the terms hereof
at any time and from time to time.
 
“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the higher of (i) the Base Rate for such day and (ii) the sum of the Federal
Funds Rate for such day plus 0.50% per annum.
 
“Applicable Booking Office” means, with respect to each Bank, the office of such
Bank specified as such opposite its name on Schedule I hereto or in the
Assignment and Acceptance pursuant to which it became a Bank, or such other
office of such Bank as such Bank may from time to time specify to the Company
and the Administrative Agent.
 
“Applicable Margin for Alternate Base Rate” means, on any date, the applicable
rate per annum determined pursuant to the Pricing Grid.
 
“Applicable Commitment Rate” means, on any date, the applicable rate per annum
determined pursuant to the Pricing Grid.
 
“Applicable Law” means all applicable laws, statutes, treaties, rules, codes,
ordinances, regulations, permits, certificates, orders, interpretations,
licenses, and permits of any Governmental Authority and judgments, decrees,
injunctions, writs, orders or like action of any court, arbitrator or other
judicial or quasi-judicial tribunal (including, without limitation, those
pertaining to health, safety, the environment or otherwise).
 
“Applicable LC Fee Rate” means, on any date, the applicable rate per annum
determined pursuant to the Pricing Grid; provided that such rate shall be
increased by 2.0% per annum upon the occurrence and during the continuance of an
Event of Default.
 
“Available Amount” in effect at any time means the maximum amount available to
be drawn at such time under the Letter of Credit, the determination of such
maximum amount to assume compliance with all conditions for drawing and no
reduction for any amount drawn by the Trustee in order to make a regularly
scheduled payment of interest on the Bonds (unless such amount is not reinstated
under the Letter of Credit).
 

--------------------------------------------------------------------------------

3
 
“Bankruptcy Code” means Title 11 of the United States Code, as now constituted
or hereafter amended.
 
“Banks” has the meaning assigned to that term in the preamble hereto, and
includes their respective successors and permitted assigns.
 
“Barclays” has the meaning assigned to that term in the preamble hereto.
 
“Base Rate” means the rate of interest announced publicly by the Administrative
Agent in New York, New York, from time to time, as its base rate. The Base Rate
shall change concurrently with each change in such base rate.
 
“Bonds” has the meaning assigned to that term in the Preliminary Statements
hereto.
 
“Business Day” means any day other than (i) a Saturday or Sunday or legal
holiday or day on which banking institutions in the city or cities in which the
“Designated Office” (as defined in the Indenture) of the Trustee, the Tender
Agent or the Paying Agent or the office of the Fronting Bank which will honor
draws upon the Letter of Credit, are located are authorized by law or executive
order to close or (ii) a day on which the New York Stock Exchange, the Company
or the Remarketing Agent is closed.
 
“Cancellation Date” has the meaning assigned to that term in the Letter of
Credit.
 
“Capital Adequacy Change” means (i) any change after the date of this Agreement
in the Risk-Based Capital Guidelines or (ii) any adoption of or change in any
other law, governmental or quasi-governmental rule, regulation, policy,
guideline, interpretation, or directive (whether or not having the force of law)
after the date of this Agreement which affects the amount of capital required or
expected to be maintained by the Fronting Bank or any Bank or any Applicable
Booking Office or any corporation controlling the Fronting Bank or such Bank.
 
“Capital Lease” means any lease which is capitalized on the books of the lessee
in accordance with GAAP, consistently applied. The term “Capital Lease” shall
not include any operating leases that, under GAAP, are not so capitalized.
 
“Cash and Cash Equivalents” means (i) cash on hand; (ii) demand deposits
maintained in the United States or any other country with any commercial bank,
trust company, savings and loan association, savings bank or other financial
institution; (iii) time deposits maintained in the United States or any other
country with, or certificates of deposit having a maturity of one year or less
issued by, any commercial bank, securities dealer, trust company, savings and
loan association, savings bank or other financial institution; (iv) direct
obligations of, or unconditionally guaranteed by, the United States or any
agency thereof and having a maturity of one year or less; and (v) commercial
paper having a maturity of one year or less.
 

--------------------------------------------------------------------------------

4
 
“Change in Control (Company)” means the occurrence of either of the following:
(i) any entity, person (within the meaning of Section 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act), other than FES,
which theretofore was beneficial owner (as defined in Rule 13d-3 under the
Exchange Act) of less than 20% of the Company’s then outstanding common stock
either (x) acquires shares of common stock of the Company in a transaction or
series of transactions that results in such entity, person or group directly or
indirectly owning beneficially 20% or more of the outstanding common stock of
the Company, other than solely as a result of such entity, person or group
having acquired beneficial ownership of 20% or more of the outstanding common
stock of FirstEnergy, or (y) acquires, by proxy or otherwise, the right to vote
for the election of directors, for any merger, combination or consolidation of
the Company or any of its direct or indirect subsidiaries, or, for any other
matter or question, more than 20% of the then outstanding voting securities of
the Company; or (ii) at any time prior to the Cancellation Date when FirstEnergy
is not the sole legal and beneficial owner, directly or indirectly, of the
outstanding capital stock of the Company, the election or appointment of persons
to the Company’s board of directors who were not directors of the Company on the
date hereof, and whose election or appointment was not approved by a majority of
those persons who were directors at the beginning of such period, where such
newly elected or appointed directors constitute 20% or more of the directors of
the board of directors of the Company.
 
“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time, and the applicable regulations thereunder.
 
“Commitment” means, as to any Bank, the obligation of such Bank to make Tender
Advances and participate in the Letter of Credit in an aggregate principal
amount and/or face amount at any one time outstanding not to exceed the amount
set forth opposite such Bank’s name on Schedule I hereto (as such amount may be
amended in connection with an assignment pursuant to Section 9.09).
“Commitments” means the total of the Banks’ Commitments hereunder.
 
“Commitment Percentage” means, as to any Bank, the percentage of the aggregate
Commitments constituted by such Bank’s Commitment.
 
“Company” has the meaning assigned to that term in the preamble hereto.
 
“Consolidated Debt” means, with respect to any applicable Credit Party at any
date of determination the aggregate Debt of such Credit Party and its
Consolidated Subsidiaries determined on a consolidated basis in accordance with
GAAP, but shall not include (i) Nonrecourse Debt of such Credit Party and any of
its Subsidiaries, (ii) the aggregate principal amount of Trust Preferred
Securities of such Credit Party and its Consolidated Subsidiaries, (iii)
obligations under leases that shall have been or should be, in accordance with
GAAP, recorded as operating leases in respect of which such Credit Party or any
of its Consolidated Subsidiaries is liable as a lessee, and (iv) the aggregate
principal amount of Stranded Cost Securitization Bonds of such Credit Party and
its Consolidated Subsidiaries.
 

--------------------------------------------------------------------------------

5
 
“Consolidated Subsidiary” means, as to any Person, any Subsidiary of such Person
the accounts of which are or are required to be consolidated with the accounts
of such Person in accordance with GAAP.
 
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
that, together with FirstEnergy and its Subsidiaries, are treated as a single
employer under Section 414(b) or 414(c) of the Code.
 
“Conversion Date” means the effective date for conversion to an Interest Rate
Mode for an Interest Period ending on the maturity date of the Bonds as such
date is specified in the certificate of the Trustee in the form of Exhibit 6 to
the Letter of Credit.
 
“Credit Documents” means this Agreement, the Guaranty Agreements and any and all
other instruments and documents (including, without limitation, any fee letter)
executed and delivered in connection with any of the foregoing.
 
“Credit Party” means each of the Company, FirstEnergy and FES.
 
“Custodian” means The Bank of New York Trust Company, N.A., in its capacity as
Custodian under the Custodian Agreement, together with its successors and
assigns in such capacity.
 
“Custodian Agreement” means the Custodian and Pledge Agreement of even date
herewith among the Company, the Fronting Bank and the Custodian, substantially
in the form of Exhibit C attached hereto.
 
“Date of Issuance” means the date of issuance of the Letter of Credit.
 
“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, or with respect to deposits or advances of
any kind, or for the deferred purchase price of property or services, (ii) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (iii) all obligations of such Person upon which interest charges
are customarily paid, (iv) all obligations under leases that shall have been or
should be, in accordance with GAAP, recorded as capital leases in respect of
which such Person is liable as lessee, (v) liabilities in respect of unfunded
vested benefits under Plans, (vi) withdrawal liability incurred under ERISA by
such Person or any of its affiliates to any Multiemployer Plan, (vii)
reimbursement obligations of such Person (whether contingent or otherwise) in
respect of letters of credit, bankers acceptances, surety or other bonds and
similar instruments, (viii) all Debt of others secured by a Lien on any asset of
such Person, whether or not such Debt is assumed by such Person and (ix)
obligations of such Person under direct or indirect guaranties in respect of,
and obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to above.
 
“Debt to Capitalization Ratio” means the ratio of Consolidated Debt of the
applicable Credit Party to Total Capitalization of such Credit Party.
 

--------------------------------------------------------------------------------

6
 
“Default” means any event or condition that would constitute an Event of Default
but for the requirement that notice be given or time elapse or both.
 
“Default Rate” means a fluctuating interest rate equal to (i) in the case of any
amount of overdue principal with respect to any Tender Advance, 2% per annum
above the interest rate required to be paid on such Tender Advance immediately
prior to the date on which the Default Rate becomes effective with respect
thereto, and (ii) in all other cases, 2% per annum above the Alternate Base Rate
in effect from time to time.
 
“Disclosure Documents” means FirstEnergy’s Annual Report on Form 10-K filed with
the Securities and Exchange Commission for the year ended December 31, 2005 and
FirstEnergy’s Current Reports on Form 8-K filed with the Securities and Exchange
Commission on or before March 31, 2006.
 
“Environmental Laws” means any federal, state or local laws, ordinances or
codes, rules, orders, or regulations relating to pollution or protection of the
environment, including, without limitation, laws relating to hazardous
substances, laws relating to reclamation of land and waterways and laws relating
to emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment (including, without limitation, ambient air, surface water,
ground water, land surface or subsurface strata) or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollution, contaminants, chemicals, or industrial,
toxic or hazardous substances or wastes.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“Event of Default” has the meaning assigned to that term in Section 6.01.
 
“Existing Reimbursement Agreements” means (i) that certain Letter of Credit and
Reimbursement Agreement, dated as of June 15, 2004, by and among The Toledo
Edison Company, the lenders from time to time parties thereto, the Fronting Bank
and the Administrative Agent relating to $18,800,000 State of Ohio Pollution
Control Revenue Refunding Bonds, Series 1999-A (The Toledo Edison Company
Project), as amended or otherwise modified from time to time, (ii) that certain
Letter of Credit and Reimbursement Agreement, dated as of June 15, 2004, by and
among The Cleveland Electric Illuminating Company, the lenders from time to time
parties thereto, the Fronting Bank and the Administrative Agent relating to
$27,700,000 State of Ohio Pollution Control Revenue Refunding Bonds, Series
1999-A (The Cleveland Electric Illuminating Company Project), as amended or
otherwise modified from time to time, (iii) that certain Letter of Credit and
Reimbursement Agreement, dated as of June 1, 2004, by and among The Toledo
Edison Company, the lenders from time to time parties thereto, the Fronting Bank
and the Administrative Agent relating to $34,850,000 Beaver County Industrial
Development Authority Pollution Control Revenue Refunding Bonds, Series 1999-A
(The Toledo Edison Company Project), as amended or otherwise modified from time
to time, and (iv) that certain Letter of Credit and Reimbursement Agreement,
dated as of March 15, 2005, by and among The Cleveland Electric Illuminating
Company, the lenders from time to time parties thereto, the Fronting Bank and
the Administrative Agent relating to $47,500,000 State of Ohio Collateralized
Pollution Control Revenue Refunding Bonds, Series 1997-B (The Cleveland Electric
Illuminating Company Project), as amended or otherwise modified from time to
time.
 

--------------------------------------------------------------------------------

7
 
“Federal Funds Rate” means, for any day, an interest rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve system arranged by Federal funds brokers on such
day, as published for such day (or, if such day is not a Business Day, for the
immediately preceding Business Day) by the Federal Reserve Bank of New York, or,
if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 10:00 a.m. (New York City time) on
such day on such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by the Administrative
Agent in its sole discretion.
 
“FES” means FirstEnergy Solutions Corp., an Ohio corporation and a wholly-owned
Subsidiary of FirstEnergy.
 
“FES Guaranty Agreement” means that certain Guaranty by FES, in substantially
the form of Exhibit H hereto, as the same may be amended, restated, supplemented
or otherwise modified from time to time; provided that the effectiveness of the
FES Guaranty Agreement shall be conditioned upon the Administrative Agent’s
receipt of (i) a certificate signed by a duly authorized officer of FES
confirming that the conditions set forth in Section 3.02 shall be true and
correct as of the effective date of the FES Guaranty Agreement and (ii)
documents, certificates and opinion letters consistent with those delivered on
the date of this Agreement with respect to FirstEnergy as to the corporate power
and authority of FES to execute, deliver and perform its obligations under the
FES Guaranty Agreement.
 
“FirstEnergy” means FirstEnergy Corp., an Ohio corporation and the holder,
directly or indirectly, of all of the common shares of FES and the Company on
the date hereof, or any successor thereto.
 
“FirstEnergy Guaranty Agreement” means that certain Guaranty, dated as of April
3, 2006, by FirstEnergy, in substantially the form of Exhibit H hereto, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.
 
“First Mortgage Bonds” means first mortgage bonds at any time issued by the
Company pursuant to a First Mortgage Bond Indenture.
 
“First Mortgage Bond Indenture” means, with respect to any Significant
Subsidiary, an indenture or similar instrument pursuant to which such Person may
issue bonds, notes or similar instruments secured by a lien on all or
substantially all of such Person’s fixed assets, as amended and supplemented by
various supplemental indentures, and as the same may be further amended,
modified or supplemented after the date hereof in accordance with the terms
hereof.
 
“Fixed Assets” means, with respect to any Person, at any time, total net plant,
including construction work in progress, as reported by such Person on its most
recent consolidated balance sheet.
 
“Fronting Bank” has the meaning assigned to that term in the preamble hereto.
 

--------------------------------------------------------------------------------

8
 
“GAAP” means generally accepted accounting principles in the United States in
effect from time to time.
 
“Governmental Action” means all authorizations, consents, approvals, waivers,
exceptions, variances, orders, licenses, exemptions, publications, filings,
notices to and declarations of or with any Governmental Authority, other than
routine reporting requirements the failure to comply with which will not affect
the validity or enforceability of any Credit Document or any Related Documents
or have a material adverse effect on the transactions contemplated by any Credit
Document or any Related Document.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Debt or other monetary obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including in any event any obligation of the guarantor, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Debt or other obligation or to purchase (or to advance or supply funds for
the purchase of) any security for the payment thereof, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Debt or other obligation of the payment thereof, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor as to enable the primary obligor to pay such Debt or
other obligation or (iv) as an account party in respect of any letter of credit
or letter of guaranty issued to support such Debt or obligation, provided that
the term “Guarantee” shall not include endorsements for collection or deposit in
the ordinary course of business. The term “Guaranteed” has a meaning correlative
thereto.
 
“Guarantor” means each of FirstEnergy and, from and after the effective date of
the FES Guaranty Agreement, FES.
 
“Guaranty Agreements” means each of the FirstEnergy Guaranty Agreement and the
FES Guaranty Agreement, as the same may be amended, restated, supplemented or
otherwise modified from time to time.
 
“Indenture” has the meaning assigned to that term in the Preliminary Statements
hereto.
 
“Interest Period” has the meaning assigned to that term in the Indenture.
 
“Interest Rate Mode” has the meaning assigned to that term in the Indenture.
 
“Issuer” has the meaning assigned to that term in the Preliminary Statements
hereto.
 
“Letter of Credit” has the meaning assigned to that term in the Preliminary
Statements hereto.
 

--------------------------------------------------------------------------------

9
 
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement and the other Credit Documents, a Person or any of
its Subsidiaries shall be deemed to own, subject to a Lien, any asset that it
has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.
 
“Loan Agreement” has the meaning assigned to the term “Agreement” in the
Indenture.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property, condition (financial or otherwise) or prospects of any
Guarantor and its Subsidiaries taken as a whole or the Company and its
Subsidiaries taken as a whole, (b) the ability of any Credit Party to perform
its obligations under any Credit Document or any Related Document or (c) the
validity or enforceability of any Credit Document for any Related Document or
the rights or remedies of the Administrative Agent, the Fronting Bank or the
Banks hereunder or thereunder.
 
“Notes” means any bonds, notes or similar instruments (unsecured other than by
First Mortgage Bonds) issued by the Company in exchange for cash in any
publicly-registered offering, private placement, or other offering exempt from
registration under Federal and state securities laws, but excluding any notes
issued by the Company in connection with any revolving credit facility, term
loan facility, letter of credit reimbursement agreement or other bank credit
facility of the Company.
 
“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA.
 
“Nonrecourse Debt” means any Debt that finances the acquisition, development,
ownership or operation of an asset in respect of which the Person to which such
Debt is owed has no recourse whatsoever to FirstEnergy or any of its Affiliates
other than:
 
(i) recourse to the named obligor with respect to such Debt (the “Debtor”) for
amounts limited to the cash flow or net cash flow (other than historic cash
flow) from the asset; and
 
(ii) recourse to the Debtor for the purpose only of enabling amounts to be
claimed in respect of such Debt in an enforcement of any security interest or
lien given by the Debtor over the asset or the income, cash flow or other
proceeds deriving from the asset (or given by any shareholder or the like in the
Debtor over its shares or like interest in the capital of the Debtor) to secure
the Debt, but only if the extent of the recourse to the Debtor is limited solely
to the amount of any recoveries made on any such enforcement; and
 
(iii) recourse to the Debtor generally or indirectly to any Affiliate of the
Debtor, under any form of assurance, undertaking or support, which recourse is
limited to a claim for damages (other than liquidated damages and damages
required to be calculated in a specified way) for a breach of an obligation
(other than a payment obligation or an obligation to comply or to procure
compliance by another with any financial ratios or other tests of financial
condition) by the Person against which such recourse is available.
 

--------------------------------------------------------------------------------

10
 
 “Obligations” means the Tender Advances, fees relating to the Letter of Credit,
any and all obligations of the Company to reimburse the Banks for any drawings
under the Letter of Credit, all accrued and unpaid commitment fees and all other
obligations of the Credit Parties to the Banks arising under or in relation to
this Agreement and the Letter of Credit or any other Credit Document.
 
“Official Statement” means the Official Statement, dated March 27, 2006 relating
to the Bonds, together with any supplements or amendments thereto and all
documents incorporated therein (or in any such supplements or amendments) by
reference.
 
“Organizational Documents” shall mean, as applicable to any Person, the charter,
code of regulations, articles of incorporation, by-laws, certificate of
formation, operating agreement, certificate of partnership, partnership
agreement, certificate of limited partnership, limited partnership agreement or
other constitutive documents of such Person.
 
“Paying Agent” has the meaning assigned to that term in the Indenture.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
 
“Permitted Investments” means (i) direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent that such obligations
are backed by the full faith and credit of the United States of America), in
each case maturing within one year from the date of acquisition thereof, (ii)
investments in commercial paper maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or Moody’s, (iii) investments in certificates of
deposit, banker’s acceptances and time deposits maturing within one year from
the date of acquisition thereof issued or guaranteed by or placed with, and
money market deposit accounts issued or offered by, any domestic office of any
commercial bank organized under the laws of the United States of America or any
State thereof that has combined capital and surplus and undivided profits of not
less than $500,000,000, and (iv) fully collateralized repurchase agreements with
a term of not more than 30 days for securities described in clause (i) of this
definition and entered into with a financial institution satisfying the criteria
described in clause (iii) of this definition.
 
“Permitted Liens” has the meaning assigned to that term in Section 5.02(a).
 
“Person” means an individual, partnership, corporation (including, without
limitation, a business trust), joint stock company, limited liability company,
trust, unincorporated association, joint venture or other entity, or a
government or any political subdivision or agency thereof.
 
“Plan” means, at any time, an employee pension benefit plan that is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either (i) maintained by a member of the Controlled Group for
employees of a member of the Controlled Group or (ii) maintained pursuant to a
collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which a member of the Controlled Group
is then making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions.
 

--------------------------------------------------------------------------------

11
 
“Pledged Bonds” means the Bonds purchased with moneys received under the Letter
of Credit in connection with a Tender Drawing and owned or held by the Company
or an affiliate of the Company or by the Trustee and pledged to the Fronting
Bank on behalf of the Banks pursuant to the Custodian Agreement.
 
“Pricing Grid” means the pricing grid attached hereto as Annex 1.
 
“PUCO” means The Public Utilities Commission of Ohio or any successor thereto.
 
“Purchase Agreement” means the Bond Purchase Agreement dated March 31, 2006,
between the Issuer and the “Underwriters” identified therein.
 
“Reference Rating” has the meaning assigned to that term on Annex 1 hereto.
 
“Related Documents” means the Bonds, the Indenture, the Loan Agreement, the
Remarketing Agreement and the Custodian Agreement.
 
“Remarketing Agent” has the meaning assigned to that term in the Indenture.
 
“Remarketing Agreement” means any agreement or other arrangement pursuant to
which a Remarketing Agent has agreed to act as such pursuant to the Indenture.
 
“Required Banks” means Banks whose aggregate Commitment Percentages are greater
than 50% at such time.
 
“Restricted Payment” means any dividend or other distribution by the Company or
any of its Subsidiaries (whether in cash, securities or other property) with
respect to any ownership interest or shares of any class of equity securities of
the Company or any such Subsidiary, or any payment (whether in cash, securities
or other property), including, without limitation, any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such interest or shares or any option,
warrant or other right to acquire any such interest or shares.
 
“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States implementing the July 1988 report of the
Basle Committee on Banking Regulation and Supervisory Practices Entitled
“International Convergence of Capital Measurements and Capital Standards,”
including transition rules, and any amendments to such regulations adopted prior
to the date of this Agreement.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.
 

--------------------------------------------------------------------------------

12
 
“Significant Subsidiaries” means (i) the Company, (ii) each regulated energy
Subsidiary of FirstEnergy, including, but not limited to, Ohio Edison Company,
Pennsylvania Power Company, The Cleveland Electric Illuminating Company, The
Toledo Edison Company, Jersey Central Power & Light Company, Metropolitan Edison
Company and Pennsylvania Electric Company, and any successor to any of them,
(iii) FES and American Transmission Systems, Incorporated, and (iv) each other
Subsidiary of FirstEnergy the annual revenues of which exceed $100,000,000 or
the total assets of which exceed $50,000,000.
 
“Stated Expiration Date” has the meaning assigned to that term in the Letter of
Credit.
 
“Stranded Cost Securitization Bonds” means any instruments, pass-through
certificates, notes, debentures, certificates of participation, bonds,
certificates of beneficial interest or other evidences of indebtedness or
instruments evidencing a beneficial interest that are secured by or otherwise
payable from non-bypassable cent per kilowatt hour charges authorized pursuant
to an order of a state commission regulating public utilities to be applied and
invoiced to customers of such utility. The charges so applied and invoiced must
be deducted and stated separately from the other charges invoiced by such
utility against its customers.
 
“Subsidiary” means, with respect to any Person, any corporation or
unincorporated entity of which more than 50% of the outstanding capital stock
(or comparable interest) having ordinary voting power (irrespective of whether
at the time capital stock (or comparable interest) of any other class or classes
of such corporation or entity shall or might have voting power upon the
occurrence of any contingency) is at the time directly or indirectly owned by
said Person (whether directly or through one of more other Subsidiaries). In the
case of an unincorporated entity, a Person shall be deemed to have more than 50%
of interests having ordinary voting power only if such Person’s vote in respect
of such interests comprises more than 50% of the total voting power of all such
interests in the unincorporated entity.
 
“Tender Advance” has the meaning assigned to that term in Section 2.05(a).
 
“Tender Agent” has the meaning assigned to that term in the Indenture.
 
“Tender Drawing” means a drawing under the Letter of Credit resulting from the
presentation of a certificate in the form of Exhibit 2 to the Letter of Credit.
 
“Termination Event” means (i) a Reportable Event described in Section 4043 of
ERISA and the regulations issued thereunder (other than a Reportable Event not
subject to the provision for 30-day notice to the PBGC under such regulations),
or (ii) the withdrawal of any member of the Controlled Group from a Plan during
a plan year in which it was a “substantial employer” as defined in Section
4001(a) (2) of ERISA, or (iii) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under Section 4041 of
ERISA, or (iv) the institution of proceedings to terminate a Plan by the PBGC,
or (v) any other event or condition which might constitute grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan.
 
“Total Capitalization” means, with respect to the applicable Credit Party at any
date of determination the sum, without duplication, of (i) Consolidated Debt of
such Credit Party, (ii) consolidated equity of the common stockholders of such
Credit Party and its Consolidated Subsidiaries, (iii) consolidated equity of the
preference stockholders of such Credit Party and its Consolidated Subsidiaries,
and (iv) the aggregate principal amount of Trust Preferred Securities of such
Credit Party and its Consolidated Subsidiaries.
 

--------------------------------------------------------------------------------

13
 
“Transition Plan Order” means the Opinion and Order of The Public Utilities
Commission of Ohio in Case Nos. 99—1212—EL—ETP, 99—1213—EL—ATA and
99—1214—EL—AAM, entered July 19, 2000, as amended and supplemented by the
Opinion and Order in Case No. 03-2144-EL-ATA, entered June 9, 2004.
 
“Trustee” has the meaning assigned to that term in the Preliminary Statements
hereto.
 
“Trust Preferred Securities” means (i) the issued and outstanding preferred
securities of Cleveland Electric Financing Trust I and (ii) any other
securities, however denominated, (A) issued by FirstEnergy or any of its
Consolidated Subsidiaries, (B) that are not subject to mandatory redemption or
the underlying securities, if any, of which are not subject to mandatory
redemption, (C) that are perpetual or mature no less than 30 years from the date
of issuance, (D) the indebtedness issued in connection with which, including any
guaranty, is subordinate in right of payment to the unsecured and unsubordinated
indebtedness of the issuer of such indebtedness or guaranty, and (E) the terms
of which permit the deferral of the payment of interest or distributions thereon
to a date occurring after the Stated Expiration Date.
 
“Underwriters” means the “Underwriters” identified in the Purchase Agreement.
 
“Unfunded Vested Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (i) the present value of all vested nonforfeitable
benefits under such Plan exceeds (ii) the fair market value of all Plan assets
allocable to such benefits, all determined as of the then most recent valuation
date for such Plan, but only to the extent that such excess represents a
potential liability of a member of the Controlled Group to the PBGC or the Plan
under Title IV of ERISA.
 
SECTION 1.02. Computation of Time Periods. In this Agreement, in the computation
of a period of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”.
 
SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP, except as otherwise stated
herein.
 
SECTION 1.04. Internal References. The words “herein”, “hereof’ and “hereunder”
and words of similar import, when used in this Agreement, shall refer to this
Agreement as a whole and not to any provision of this Agreement, and “Article”,
“Section”, “subsection”, “paragraph”, “Exhibit”, “Schedule” and respective
references are to this Agreement unless otherwise specified. References herein
or in any Related Document to any agreement or other document shall, unless
otherwise specified herein or therein, be deemed to be references to such
agreement or document as it may be amended, modified or supplemented after the
date hereof from time to time in accordance with the terms hereof or of such
Related Document, as the case may be.
 

--------------------------------------------------------------------------------

14
 
ARTICLE II
 
AMOUNT AND TERMS OF THE LETTER OF CREDIT
 
SECTION 2.01. The Letter of Credit.  The Fronting Bank agrees, on the terms and
conditions hereinafter set forth (including, without limitation, the
satisfaction of the conditions set forth in Sections 3.01 and 3.02), to issue
the Letter of Credit to the Trustee at or before 5:00 P.M. (New York City time)
on April 3, 2006.
 
SECTION 2.02. Issuing the Letter of Credit; Termination. (a) The Letter of
Credit shall be issued on at least one Business Day’s notice from the Company to
the Fronting Bank specifying the Date of Issuance, which shall be a Business
Day. On the Date of Issuance, upon fulfillment of the applicable conditions set
forth in Article III, the Fronting Bank will issue the Letter of Credit to the
Trustee and shall promptly notify the Banks thereof and provide them with a copy
of the Letter of Credit.
 
(b) Any outstanding Tender Advances and all other unpaid Obligations shall be
paid in full by the Company on the Cancellation Date. Notwithstanding the
termination of this Agreement on the Cancellation Date, until all of the
Obligations (other than contingent indemnity obligations) shall have been fully
paid and satisfied and all financing arrangements among the Company and the
Banks hereunder shall have been terminated, all of the rights and remedies under
this Agreement shall survive.
 
(c) Provided that the Company shall have delivered notice thereof to the
Administrative Agent not less than three Business Days prior to any proposed
termination, the Company may terminate this Agreement (other than those
provisions which expressly survive termination hereof) upon (i) payment in full
of all outstanding Tender Advances, together with accrued and unpaid interest
thereon and on the Letter of Credit, (ii) the cancellation and return of the
Letter of Credit, (iii) the payment in full of all accrued and unpaid fees, and
(iv) the payment in full of all reimbursable expenses and other Obligations
together with accrued and unpaid interest thereon.
 
SECTION 2.03. Commissions and Fees. (a) The Company hereby agrees to pay to the
Administrative Agent, for the ratable account of the Banks, a commitment fee
(the “Commitment Fee”) on the Commitments in effect from time to time
(notwithstanding that the Date of Issuance has not occurred or that the
applicable conditions set forth in Article III have not been satisfied) from the
date hereof until the Date of Issuance, at a rate per annum equal to the
Applicable Commitment Rate. The Commitment Fee shall be payable quarterly in
arrears on the last day of each March, June, September and December, commencing
on June 30, 2006, and on the Date of Issuance.
 
(b) The Company hereby agrees to pay to the Administrative Agent, for the
ratable account of the Banks, a letter of credit fee (the “Letter of Credit
Fee”) on the Available Amount in effect from time to time from the Date of
Issuance until the Cancellation Date, at a rate per annum equal to the
Applicable LC Fee Rate. The Letter of Credit Fee shall be payable quarterly in
arrears on the last day of each March, June, September and December, commencing
on June 30, 2006, and on the Cancellation Date.
 

--------------------------------------------------------------------------------

15
 
(c) The Company hereby agrees to pay to the Administrative Agent and the
Fronting Bank such further fees as are specified in the letter agreement, dated
the date hereof, among the Company, the Administrative Agent and the Fronting
Bank.
 
SECTION 2.04. Reimbursement On Demand. Except as otherwise specified in Section
2.05 (and provided that the conditions precedent specified therein have been
fulfilled), each amount paid by the Fronting Bank under the Letter of Credit
(including, without limitation, amounts in respect of any reinstatement of
interest on the Bonds at the election of the Banks notwithstanding any failure
by the Company to reimburse the Banks for any previous drawing to pay interest
on the Bonds) shall constitute a demand loan made by the Banks to the Company on
the date of such payment by the Fronting Bank under the Letter of Credit. The
Company agrees to pay or cause to have paid to the Administrative Agent, for the
account of the Banks, after the honoring by the Fronting Bank of any drawing
under the Letter of Credit giving rise to such demand loan, each such demand
loan no later than 5:00 P.M. (New York City time) on the date of its making. Any
such demand loan (or any portion thereof) not so paid on such date shall bear
interest, payable on demand, from the date of making of such demand loan until
payment in full, at a fluctuating interest rate per annum equal to the Default
Rate.
 
SECTION 2.05. Tender Advances; Interest Rates. (a) If the Fronting Bank shall
make any payment under the Letter of Credit in response to a Tender Drawing and,
on the date of such payment, the conditions precedent set forth in Section 3.03
shall have been fulfilled, that portion of such payment equal to the principal
amount of the Bonds purchased with the proceeds of such Tender Drawing shall be
deemed to constitute an advance made by the Banks to the Company on the date and
in the amount of such principal amount (each such advance being a “Tender
Advance”). Each Tender Advance shall bear interest as provided in Section
2.05(b), and the principal amount thereof and all interest thereon shall be due
and payable on the earliest to occur of (i) the date that occurs 30 days after
the date of such Tender Advance, (ii) the Cancellation Date, (iii) the date on
which the Pledged Bonds are redeemed or cancelled pursuant to the Indenture,
(iv) the date on which any Pledged Bonds are remarketed pursuant to the
Indenture and (v) the date on which the Letter of Credit is replaced by a
substitute letter of credit in accordance with the terms of the Indenture. To
the extent that the Administrative Agent receives interest payable on account of
any Pledged Bonds such interest received shall be applied and credited against
accrued and unpaid interest on the Tender Advances that financed the Tender
Drawing in respect of which such Pledged Bonds were purchased.
 
(b) The Company shall pay interest on the unpaid principal amount of each Tender
Advance, from the date of such Tender Advance until the date such Tender Advance
is due and payable, at a fluctuating interest rate per annum equal to the sum of
(i) the Alternate Base Rate in effect from time to time plus (ii) the then
Applicable Margin for Alternate Base Rate, payable on any date on which such
Tender Advance is repaid, whether by acceleration or otherwise, and on the date
such Tender Advance is due and payable as herein provided.
 
(c) Notwithstanding any provision to the contrary herein, the Company shall pay
interest on all past-due amounts of principal and (to the fullest extent
permitted by law) interest, costs, fees and expenses hereunder or under any
other Credit Document, from the date when such amounts became due until paid in
full, payable on demand, at the Default Rate in effect from time to time.
 

--------------------------------------------------------------------------------

16
 
SECTION 2.06. Prepayments. (a) The Company may, upon at least one Business Day’s
notice to the Administrative Agent, prepay without premium or penalty the
outstanding amount of any Tender Advance in whole or in part with accrued
interest to the date of such prepayment on the amount prepaid.
 
(b) Prior to or simultaneously with the receipt of proceeds related to the
remarketing of Bonds purchased pursuant to one or more Tender Drawings, the
Company shall directly, or through the Remarketing Agent, the Tender Agent or
the Paying Agent on behalf of the Company, repay or prepay (as the case may be)
the then-outstanding demand loans and Tender Advances (in the order in which
they were made) by paying to the Administrative Agent for the pro rata share of
the Banks an amount equal to the sum of (i) the aggregate principal amount of
the Bonds remarketed plus (ii) all accrued interest on the principal amount of
demand loans and/or Tender Advances so repaid or prepaid.
 
SECTION 2.07. Yield Protection. If any law or any governmental or
quasi-governmental rule, regulation, policy, guideline or directive (whether or
not having the force of law), or any interruption thereof, or the compliance of
the Fronting Bank or any Bank therewith,
 
(i) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against letters of credit issued
by, or assets held by, deposits in or for the account of, or credit extended by,
the Fronting Bank or such Bank or any Applicable Booking Office, or
 
(ii) imposes any other condition the result of which is to increase the cost to
the Fronting Bank or such Bank or any Applicable Booking Office of issuing or
participating in the Letter of Credit or making, funding or maintaining loans or
reduces any amount receivable by the Fronting Bank or such Bank or any
Applicable Booking Office in connection with letters of credit or loans, or
requires the Fronting Bank or such Bank or any Applicable Booking Office to make
any payment calculated by reference to the amount of letters of credit or loans
held or interest received by it, by an amount deemed material by the Fronting
Bank or such Bank or any Applicable Booking Office,
 
then, upon demand by the Fronting Bank or such Bank, the Company shall pay the
Fronting Bank or such Bank that portion of such increased expense incurred or
reduction in an amount received which the Fronting Bank or such Bank determines
is attributable to issuing or participating in the Letter of Credit or making,
funding and maintaining any demand loan hereunder, Tender Advance or its
Commitment.
 
SECTION 2.08. Changes in Capital Adequacy Regulations. If the Fronting Bank or
any Bank determines the amount of capital required or expected to be maintained
by the Fronting Bank or such Bank, any Applicable Booking Office of the Fronting
Bank or such Bank or any corporation controlling the Fronting Bank or such Bank
is increased as a result of a Capital Adequacy Change, then, upon demand by the
Fronting Bank or such Bank, the Company shall pay the Fronting Bank or such Bank
the amount necessary to compensate for any shortfall in the rate of return on
the portion of such increased capital which the Fronting Bank or such Bank
determines is attributable to this Agreement, the Letter of Credit, its
Commitment, any demand loan hereunder, or any Tender Advance (or any
participations therein or in the Letter of Credit) (after taking into account
the Fronting Bank’s or such Bank’s policies as to capital adequacy).
 

--------------------------------------------------------------------------------

17
 
SECTION 2.09. Payments and Computations. Other than payments made pursuant to
Section 2.04, the Company shall make each payment hereunder not later than 12:00
noon (New York City time) on the day when due in lawful money of the United
States of America to the Administrative Agent at its address referred to in
Section 9.02 in same day funds. Computations of the Alternate Base Rate (when
based on the Federal Funds Rate), the Default Rate (when based on the Federal
Funds Rate) and fees under Section 2.03 shall be made by the Administrative
Agent on the basis of a year of 360 days for the actual number of days
(including the first day but excluding the last day) elapsed, and computations
of the Alternate Base Rate (when based on the Base Rate) and the Default Rate
(when based on the Base Rate) shall be made by the Administrative Agent on the
basis of a year of 365 or 366 days, as the case may be, for the actual number of
days (including the first day but excluding the last day) elapsed.
 
SECTION 2.10. Non-Business Days. Whenever any payment to be made hereunder shall
be stated to be due on a day that is not a Business Day such payment shall be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of payment of interest or fees, as the
case may be.
 
SECTION 2.11. Source of Funds. All payments made by the Fronting Bank and any
Bank pursuant to the Letter of Credit shall be made from funds of the Fronting
Bank and such Bank, respectively, and not from funds obtained from any other
Person.
 
SECTION 2.12. Extension of the Stated Expiration Date. Unless the Letter of
Credit shall have expired in accordance with its terms on the Cancellation Date,
at least 90 but not more than 365 days before the Stated Expiration Date, the
Company may request the Fronting Bank with the consent of all the Banks, by
notice to the Administrative Agent in writing (each such request being
irrevocable) to extend for one year the Stated Expiration Date. If the Company
shall make such a request the Administrative Agent shall promptly notify the
Banks thereof, and if the Fronting Bank and the Banks, in their sole discretion,
elect to extend the Stated Expiration Date then in effect, the Administrative
Agent shall deliver to the Company a notice (herein referred to as a “Notice of
Extension”) designating the date to which the Stated Expiration Date will be
extended and the conditions of such consent (including, without limitation,
conditions relating to legal documentation and the consent of the Trustee). If
all such conditions are satisfied and such extension of the Stated Expiration
Date shall be effective (which effective date shall occur on the Business Day
following the date of delivery by the Fronting Bank to the Trustee of an
Extension Certificate (“Extension Certificate”) in the form of Exhibit 8 to the
Letter of Credit designating the date to which the Stated Expiration Date will
be extended), thereafter all references in any Credit Document to the Stated
Expiration Date shall be deemed to be references to the date designated as such
in such legal documentation and the most recent Extension Certificate delivered
to the Trustee. Any date to which the Stated Expiration Date has been extended
in accordance with this Section 2.12 may be further extended for one-year
periods in like manner. Failure of the Administrative Agent to deliver a Notice
of Extension as herein provided within thirty (30) days of a request by the
Company to extend such Stated Expiration Date shall constitute an election by
the Fronting Bank and the Banks not to extend the Stated Expiration Date.
 

--------------------------------------------------------------------------------

18
 
SECTION 2.13. Amendments Upon Extension. Upon any extension of a Stated
Expiration Date pursuant to Section 2.12 of this Agreement, the Fronting Bank
and the Banks reserve the right to renegotiate any provision hereof.
 
SECTION 2.14. Evidence of Debt. The Fronting Bank and each Bank shall maintain,
in accordance with its usual practice, an account or accounts evidencing the
indebtedness of the Company resulting from each drawing under the Letter of
Credit, from each demand loan and from each Tender Advance made from time to
time hereunder and the amounts of principal and interest payable and paid from
time to time hereunder. In any legal action or proceeding in respect of this
Agreement, the entries made in such account or accounts shall, in the absence of
manifest error, be conclusive evidence of the existence and amounts of the
Obligations of the Company therein recorded.
 
SECTION 2.15. Obligations Absolute. The payment obligations of the Company under
this Agreement shall be unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including, without limitation, the following circumstances:
 
(a) any lack of validity or enforceability of the Letter of Credit, any Credit
Document, any Related Document or any other agreement or instrument relating
thereto;
 
(b) any amendment or waiver of or any consent to departure from all or any of
any Credit Document or any Related Document;
 
(c) the existence of any claim, set-off, defense or other right which any Credit
Party may have at any time against the Trustee or any other beneficiary, or any
transferee, of the Letter of Credit (or any persons or entities for whom the
Trustee, any such beneficiary or any such transferee may be acting), the
Fronting Bank, or any other person or entity, whether in connection with any
Credit Document, the transactions contemplated herein or therein or in the
Related Documents, or any unrelated transaction;
 
(d) any statement or any other document presented under the Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
 
(e) payment by the Fronting Bank under the Letter of Credit against presentation
of a certificate which does not comply with the terms of the Letter of Credit;
or
 
(f) any other circumstance or happening whatsoever, including, without
limitation, any other circumstance which might otherwise constitute a defense
available to or discharge of the Company, whether or not similar to any of the
foregoing.
 
Nothing in this Section 2.15 is intended to limit any liability of the Fronting
Bank pursuant to Section 9.06 in respect of its willful misconduct or gross
negligence.
 

--------------------------------------------------------------------------------

19
 
SECTION 2.16. Net of Taxes, Etc. (a) All payments made by the Company under this
Agreement shall be made free and clear of, and without deduction or withholding
for or on account of, any present or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority, excluding, in the case of the Administrative Agent, the Fronting Bank
and each Bank, taxes imposed on its overall net income, and franchise taxes
imposed on it by the jurisdiction under the laws of which the Administrative
Agent, the Fronting Bank or such Bank (as the case may be) is organized or any
political subdivision thereof and, in the case of each Bank, taxes imposed on
its overall net income, and franchise taxes imposed on it by the jurisdiction of
such Bank’s Applicable Booking Office or any political subdivision thereof (all
such non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”). If any Taxes are required
to be withheld from any amounts payable to the Administrative Agent, the
Fronting Bank or any Bank hereunder, the amounts so payable to the
Administrative Agent, the Fronting Bank or such Bank shall be increased to the
extent necessary to yield to the Administrative Agent, the Fronting Bank or such
Bank (after payment of all Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement. Whenever
any Taxes are payable by the Company, as promptly as possible thereafter the
Company shall send to the Administrative Agent for its own account or for the
account of the Fronting Bank or such Bank, as the case may be, a certified copy
of an original official receipt received by the Company showing payment thereof.
If the Company fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Company shall indemnify the
Administrative Agent, the Fronting Bank and the Banks for any incremental taxes,
interest or penalties that may become payable by the Administrative Agent, the
Fronting Bank or any Bank as a result of any such failure. The agreements in
this Section shall survive the termination of this Agreement and the payment of
the obligations hereunder and all other amounts payable hereunder.
 
(b) Each Bank that is not incorporated under the laws of the United States of
America or a state thereof agrees that it will deliver to the Company and the
Administrative Agent on or before the latter of the date hereof and the date
such Bank becomes a Bank two duly completed copies of United States Internal
Revenue Service Form W-8BEN or W-8ECI or successor applicable form, as the case
may be. Each such Bank also agrees to deliver to the Company and the
Administrative Agent two further copies of said Form W-8BEN or W-8ECI or
successor applicable forms or other manner of certification, as the case may be,
on or before the date that any such form previously delivered expires or becomes
obsolete or after the occurrence of any event requiring a change in the most
recent form previously delivered by it to the Company, and such extensions or
renewals thereof as may reasonably be requested by the Company or the
Administrative Agent, unless in any such case an event (including, without
limitation, any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders all
such forms inapplicable or which would prevent such Bank from duly completing
and delivering any such form with respect to it and such Bank so advises the
Company and the Administrative Agent. Such Bank shall certify that it is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes and that it is entitled to
an exemption from United States backup withholding tax.
 

--------------------------------------------------------------------------------

20
(c) If any Bank shall request compensation for costs pursuant to this Section
2.16, (i) such Bank shall make reasonable efforts (which shall not require such
Bank to incur a loss or unreimbursed cost or otherwise suffer any disadvantage
deemed by it to be significant) to make within 30 days an assignment of its
rights and delegation and transfer of its obligations hereunder to another of
its offices, branches or affiliates, if such assignment would reduce such costs
in the future, (ii) the Company may with the consent of the Required Banks and
the Fronting Bank, which consent shall not be unreasonably withheld, secure a
substitute bank to replace such Bank, which substitute bank shall, upon
execution of a counterpart of this Agreement and payment to such Bank of any and
all amounts due under this Agreement, be deemed to be a Bank hereunder (any such
substitution referred to in clause (ii) shall be accompanied by an amount equal
to any loss or reasonable expense incurred by such Bank as a result of such
substitution); provided that this Section 2.16(c) shall not be construed as
limiting the liability of the Company to indemnify or reimburse such Bank for
any costs or expenses the Company is required hereunder to indemnify or
reimburse.
 
SECTION 2.17. Participation by Banks in Letter of Credit. (a) The Fronting Bank
irrevocably agrees to grant and hereby grants, without recourse, to each Bank,
and, to induce the Fronting Bank to issue the Letter of Credit hereunder, each
Bank irrevocably agrees to accept and purchase and hereby accepts and purchases,
without recourse, on the terms and conditions hereinafter stated, for such
Bank’s own account and risk an undivided interest equal to such Bank’s
Commitment Percentage in the Fronting Bank’s obligations and rights under the
Letter of Credit and the amount of each drawing paid by the Fronting Bank
thereunder.
 
(b) Upon receipt of written notice of a drawing under the Letter of Credit, the
Fronting Bank shall notify the Administrative Agent, who in turn shall notify
each Bank promptly by telex, telecopier or telephone (such telephonic notice to
be confirmed in writing) of such drawing under the Letter of Credit. In the
event that such drawing is actually paid by the Fronting Bank and either (i) the
Fronting Bank has not been reimbursed in full therefor by the Company by 5:00
p.m. (New York City time) on the day such drawing is paid by the Fronting Bank
or (ii) the reimbursement obligation arising from such drawing is to be
refinanced through a Tender Advance, the Administrative Agent shall notify
promptly each Bank thereof. Upon receipt of such notice, each Bank shall make
available to the Administrative Agent such Bank’s Commitment Percentage of the
demand loans or the Tender Advances resulting from such drawing, in immediately
available funds, by 12:00 noon (New York City time) on the next succeeding
Business Day after the date of such notice. The Administrative Agent shall be
deemed to have received a Bank’s payment at the time that a FedWire confirmation
number with respect to the payment of such Bank is received by the
Administrative Agent.
 
(c) Upon receipt by the Administrative Agent of any payment of, or whenever the
Administrative Agent makes an application of funds in respect of, the principal
portion of any Obligations in respect of which a Bank has fulfilled its
obligations hereunder, the Administrative Agent shall promptly pay over to such
Bank, so long as such Bank is not in default of any of its obligations
hereunder, in the same funds which the Administrative Agent receives in respect
thereof, such Bank’s Commitment Percentage of the amount of such payment or
application.
 
(d) (i) Upon receipt by the Administrative Agent of any payment of, or whenever
the Administrative Agent makes an application of funds in respect of, the
interest portion of any Obligations as to which a Bank has fulfilled its
obligations hereunder, the Administrative Agent shall promptly pay over to such
Bank, so long as such Bank is not in default of any of such Bank’s obligations
hereunder, in the same funds which the Administrative Agent receives in respect
thereof, such Bank’s Commitment Percentage of the amount of such payment or
application; but subject to the provisions of clause (ii) of this Section
2.17(d).
 

--------------------------------------------------------------------------------

21
 
(ii) If a Bank does not make available to the Administrative Agent such Bank’s
Commitment Percentage of any demand loan or Tender Advance on any date on which
the related payment under the Letter of Credit is made by the Fronting Bank (a
“Disbursement Date”), such Bank shall be required to pay interest to the
Administrative Agent for the account of the Fronting Bank on its Commitment
Percentage of such demand loan or Tender Advance at the Federal Funds Rate from
such Disbursement Date until (but excluding) the date such amount is received by
the Fronting Bank. If the Fronting Bank receives a Bank’s Commitment Percentage
of any demand loan or Tender Advance on the related Disbursement Date or if the
Fronting Bank receives interest on any late payment from such Bank in accordance
with the provisions of the preceding sentence and such late payment is received
within five Business Days of the related Disbursement Date such Bank shall
receive interest on its pro rata share of such demand loan or Tender Advance in
accordance with clause (i) of this Section 2.17(d) from such Disbursement Date.
If the Fronting Bank does not receive a Bank’s Commitment Percentage of any
demand loan or Tender Advance on the Disbursement Date therefor and does not
receive interest on any such late payment together with such late payment within
five Business Days from such Disbursement Date from such Bank in accordance with
the provisions of this paragraph, such Bank shall receive interest on its
Commitment Percentage of such demand loan or Tender Advance in accordance with
clause (i) of this Section 2.17(d) only from the date, if any, on which such
Bank’s payment is received by the Fronting Bank.
 
(e) Upon receipt by the Administrative Agent of any payment of, or whenever the
Administrative Agent makes an application of funds in respect of, the fees
payable pursuant to Section 2.03(a) and (b) hereof (the “Shared Fees”), the
Administrative Agent shall promptly pay over to each Bank, so long as such Bank
is not in default of any of such Bank’s obligations hereunder, in the same funds
which the Administrative Agent receives in respect thereof, such Bank’s pro rata
share of the amount of such payment or application, which share shall be based
on such Bank’s Commitment Percentage of the Shared Fees applicable.
 
(f) Upon receipt by the Administrative Agent of any payment of, or whenever the
Administrative Agent makes an application of funds in respect of, any amount
owed to any Bank pursuant to Section 2.07, 2.08 or 2.16, the Administrative
Agent shall promptly pay over to such Bank, so long as such Bank is not in
default of any of such Bank’s obligations hereunder, in the same funds which the
Administrative Agent receives in respect thereof, the amount of such payment or
application.
 
(g) Upon receipt by the Fronting Bank from time to time of any amount pursuant
to the terms of any Related Document (other than pursuant to the terms of this
Agreement), the Fronting Bank shall promptly deliver to the Administrative Agent
any such amount. Upon receipt by the Administrative Agent of any such amount,
the Administrative Agent shall distribute such amounts as follows:
 

--------------------------------------------------------------------------------

22
 
First: To the Fronting Bank in an amount equal to any draw under the Letter of
Credit not reimbursed in full by the Company or refinanced through a demand loan
or a Tender Advance by the Banks pursuant to Section 2.17(b) hereof on the date
of such distribution;
 
Second: To the Fronting Bank (for its own account), the Administrative Agent
(for its own account) and the Banks, pro rata, in an amount equal to the
commissions and fees due and payable hereunder to the Fronting Bank, the
Administrative Agent and the Banks on the date of such distribution;
 
Third: To the Banks, pro rata, in an amount equal to the interest due and
payable on any demand loan or Tender Advance outstanding hereunder on the date
of such distribution;
 
Fourth: To the Banks, pro rata, in an amount equal to the principal due and
payable to the Banks hereunder on the date of such distribution;
 
Fifth: To the Fronting Bank and the Administrative Agent, in an amount equal to
any amount due and payable to the Fronting Bank and the Administrative Agent in
their capacities as such pursuant to Section 9.07 hereof (or any similar
provision in any other Credit Document) on the date of such distribution;
 
Sixth: To the Banks, pro rata, in an amount equal to any amount due and payable
to the Banks pursuant to Section 9.07 hereof (or any similar provision in any
other Credit Document) on the date of such distribution; and
 
Seventh:  To the Fronting Bank (for its own account), the Administrative Agent
(for its own account) and the Banks, pro rata, for any other amounts not
described above due and payable hereunder or under any other Credit Document to
such Persons on the date of such distribution.
 
(h) If all or any part of any payment made to the Administrative Agent with
respect to the Obligations or hereunder and paid over by the Administrative
Agent to any Bank pursuant to the terms hereof is thereafter recovered or
returned from or by the Administrative Agent for any reason, then such Bank
shall pay to the Administrative Agent such Bank’s pro rata share thereof (based
upon the amount such Bank has received in respect thereof) upon the
Administrative Agent’s demand therefor (together with interest thereon to the
extent that the Administrative Agent is required to pay interest on the amount
so recovered or returned).
 
(i) Each Bank shall indemnify and hold harmless the Fronting Bank from and
against any and all liabilities (including liabilities for penalties), actions,
suits, judgments, demands, costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) resulting from any failure on such
Bank’s part to provide, or from any delay in providing, any payment required by
such Bank under subsection (b) of this Section 2.17. If any Bank fails to make
any payments under subsection (b) of this Section 2.17 within five Business Days
of the due date therefor, then the Fronting Bank may acquire, or transfer to an
assignee, in exchange for the unpaid sum or sums due from such Bank, such Bank’s
unfunded portion of its Commitment Percentage of the Obligations and the Letter
of Credit without, however, relieving such Bank from any liability for damages,
costs and expenses suffered by the Fronting Bank as a result of such failure.
The purchaser of any such interest (including the Fronting Bank) shall be deemed
to have acquired an interest senior to such Bank’s remaining interest hereunder
(if any), and accordingly, such purchaser shall be entitled to receive all
subsequent payments allocable to such Bank’s interest hereunder which the
Administrative Agent would otherwise have made to such Bank until such time as
the purchaser shall have obtained recovery of the amount it paid for its
interest, with interest at the Default Rate. After any such transfer, such Bank
shall have no further obligations hereunder (except for any liability for
damages, costs and expenses as aforesaid) and shall not be entitled to its
Commitment Percentage of any fees or commissions accruing after the effective
date of such transfer.
 

--------------------------------------------------------------------------------

23
 
(j) Each Bank hereby irrevocably authorizes the Fronting Bank to pay drawings
under the Letter of Credit, and authorizes the Administrative Agent to receive
from the Company payment of all fees, costs, expenses, charges, principal and
interest and to take such action on such Bank’s behalf hereunder and the Related
Documents and to exercise such powers and to perform such duties hereunder and
thereunder as are specifically delegated to or required of the Administrative
Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto.
 
(k) Each Bank hereby acknowledges and agrees that such Bank’s obligation to
participate in the Letter of Credit and such Bank’s obligation to pay to the
Administrative Agent on the dates specified herein amounts equal to such Bank’s
Commitment Percentage of drawings paid by the Fronting Bank under the Letter of
Credit, the Tender Advances and the demand loans made hereunder shall be at all
times and in all events absolute, irrevocable and unconditional obligations, and
that such obligations shall not be affected in any way by any intervening
circumstances occurring after the payment of any drawing under the Letter of
Credit or the making of any Tender Advances or demand loans including, without
limitation:
 
(i) the existence of any claim, set-off, defense or other right that any Credit
Party may have against the Administrative Agent, the Fronting Bank, any Bank or
any other party; or
 
(ii) any certificate or any other document presented under the Letter of Credit
proving to have been forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect except in the
case of the gross negligence or willful misconduct of the Fronting Bank; or
 
(iii) any other act or omission to act of any kind by the Fronting Bank, the
Administrative Agent or any Credit Party or any Person providing security or
guarantees in connection with this Agreement, the Letter of Credit or any other
Credit Document except in the case of the gross negligence or willful misconduct
of the Fronting Bank; or
 
(iv) the existence of any Event of Default, Default or other default hereunder;
or
 
(v) any change of any kind whatsoever in the financial position or
creditworthiness of any Credit Party, any guarantor or any other Person.
 
(1) Each Bank agrees to indemnify the Fronting Bank for such Bank’s Commitment
Percentage of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against it in
any way relating to or arising out of the Obligations, the Related Documents or
the transactions contemplated hereby or thereby or the enforcement of any of the
terms thereof (including, without limitation, reasonable fees and disbursements
of counsel), provided that no Bank shall be liable for any of the foregoing to
the extent they arise from the Fronting Bank’s gross negligence or willful
misconduct or to the extent the Fronting Bank has been indemnified or reimbursed
by the Company. This indemnity shall survive the termination of this Agreement.
 

--------------------------------------------------------------------------------

24
 
ARTICLE III
 
CONDITIONS PRECEDENT
 
SECTION 3.01. Conditions Precedent to Issuance of the Letter of Credit. The
obligation of the Fronting Bank to issue the Letter of Credit is subject to the
conditions precedent that (i) the Administrative Agent shall have received from
the Company the amounts payable by the Company to the Administrative Agent upon
the issuance of the Letter of Credit in accordance with Section 2.03, (ii) the
Administrative Agent shall have received from the Company pursuant to Section
9.07 payment for the costs and expenses, including legal expenses for which an
invoice has been submitted to the Company, of the Administrative Agent incurred
and unpaid through such date and (iii) the Administrative Agent shall have
received on or before the Date of Issuance the following, each dated such date,
in form and substance satisfactory to the Administrative Agent and the Banks,
with copies for each Bank:
 
(a) Counterparts of (i) this Agreement, duly executed by the Company, the
Administrative Agent, the Fronting Bank and the Banks and (ii) the FirstEnergy
Guaranty Agreement, duly executed by FirstEnergy;
 
(b) Counterparts of the Custodian Agreement, duly executed by the Company, the
Fronting Bank and the Custodian;
 
(c) Certified copies of each of the Company’s and FirstEnergy’s Organizational
Documents;
 
(d) Evidence of the status of each of the Company and First Energy as a duly
organized and validly existing corporation under the laws of the State of Ohio;
 
(e) A duplicate copy, certified, as of the Date of Issuance, by the Company (in
a manner satisfactory to the Administrative Agent) to be a true and complete
copy, of all proceedings relating to the issuance and sale of the Bonds;
 
(f) A duplicate copy, certified, as of the Date of Issuance, by the Company (in
a manner satisfactory to the Administrative Agent) to be a true and complete
copy, of each Related Document not delivered pursuant to subsection (e) above,
together with opinion letters of counsel to the Issuer, the Trustee and/or the
Custodian, as applicable, providing for the reliance thereon by the
Administrative Agent and the Banks and any related closing certificates of the
Issuer;
 

--------------------------------------------------------------------------------

25
 
(g) Certified copies of audited consolidated financial statements of FirstEnergy
and its Subsidiaries for the 2004 and 2005 fiscal years;
 
(h) Certified copies of the resolutions of the Board of Directors of each of the
Company and FirstEnergy authorizing each Credit Document to which it is a party
and all of the Related Documents to which each such Credit Party is a party and
the transactions contemplated hereby and thereby, and of all other documents
evidencing any other necessary corporate action;
 
(i) Evidence that the Remarketing Agent has acknowledged and accepted in writing
its appointment as Remarketing Agent under the Indenture and its duties and
obligations thereunder;
 
(j) Duplicate copies (certified by the Secretary or an Assistant Secretary of
the Company to be true and complete copies) of all governmental actions and
regulatory approvals (including, without limitation, approvals or orders of the
Securities and Exchange Commission, the Issuer and the PUCO, if any) necessary
for the Company to enter into this Agreement and each of the Related Documents
to which the Company is a party and the transactions contemplated hereby and
thereby;
 
(k) A certificate of the Secretary or an Assistant Secretary of each of the
Company and FirstEnergy certifying the names, true signatures and incumbency of
the officers of each such Credit Party authorized to sign each Credit Document
to which it is a party and the other documents to be delivered by it hereunder
or thereunder;
 
(l) An opinion letter of Gary D. Benz, Esq., Associate General Counsel of
FirstEnergy and counsel to the Company, in substantially the form of Exhibit D
and as to such other matters as the Administrative Agent may reasonably request;
 
(m) An opinion letter of Akin Gump Strauss Hauer & Feld LLP, special New York
counsel to FirstEnergy and the Company, in substantially the form of Exhibit E
and as to such matters as the Administrative Agent may reasonably request;
 
(n) An opinion letter of Sidley Austin LLP, special New York counsel to the
Fronting Bank, in substantially the form of Exhibit F and as to such other
matters as the Fronting Bank my reasonably request;
 
(o) An opinion letter of Lovells, special English counsel to the Fronting Bank,
in substantially the form of Exhibit G and as to such matters as the Fronting
Bank may reasonably request;
 
(p) A letter from Squire, Sanders & Dempsey, L.L.P., Bond Counsel, addressed to
the Administrative Agent, the Fronting Bank and the Banks and stating therein
that such Persons may rely on the opinion letter of such firm delivered in
connection with the issuance of the Bonds;
 
(q) Copies of the Official Statement used in connection with the offering of the
Bonds;
 

--------------------------------------------------------------------------------

26
(r) Letters from S&P and Moody’s to the effect that the Bonds have been rated at
least A-1 and P-1, respectively, such letters to be in form and substance
satisfactory to the Administrative Agent;
 
(s) A certificate of an authorized officer of the Custodian certifying the
names, true signatures and incumbency of the officers of the Custodian
authorized to sign the documents to be delivered by it hereunder and as to such
other matters as the Administrative Agent may reasonably request;
 
(t) A certificate of an authorized officer of the Trustee certifying the names,
true signatures and incumbency of the officers of the Trustee authorized to make
drawings under the Letter of Credit and as to such other matters as the
Administrative Agent may reasonably request; and
 
(u) Evidence that, concurrently with the effectiveness of this Agreement and the
issuance of the Letter of Credit:
 

 
(i)
the “Bonds” (as defined in each of the Existing Reimbursement Agreements) shall
be subject to conditional redemption as of the date hereof;

 

 
(ii)
proceeds of the Bonds and all other revenue refunding bonds issued on behalf of
the Company or FirstEnergy Nuclear Generation Corp., an affiliate of the
Company, in an amount equal to the aggregate unpaid reimbursement obligations
relating to the principal amount of all redemption draws in respect of the
“Bonds” under (and as defined in) the Existing Reimbursement Agreements (the
“Existing Redemption Draw Obligations”) shall be transferred to the applicable
beneficiary trustee of each letter of credit issued pursuant thereto for
immediate application to the Existing Redemption Draw Obligations on such date;

 

 
(iii)
all unpaid obligations of the applicable account party (other than the Existing
Redemption Draw Obligations) under the Existing Reimbursement Obligations shall
have been paid in full; and

 

 
(iv)
after giving effect to such application of such amounts under clauses (ii) and
(iii) above, (a) all obligations of the applicable account party under the
Existing Reimbursement Agreements shall have been paid in full, (b) all letters
of credit issued pursuant thereto shall have been returned as “cancelled” to the
Administrative Agent or the applicable issuer thereof and (c) each Existing
Reimbursement Agreement shall be terminated (other than in respect of contingent
indemnity obligations and any other obligation that expressly survives the
termination thereof).

 
SECTION 3.02. Additional Conditions Precedent to Issuance of the Letter of
Credit and Amendment of the Letter of Credit.  The obligation of the Fronting
Bank to issue the Letter of Credit, or to amend, modify or extend the Letter of
Credit, shall be subject to the further conditions precedent that on the Date of
Issuance and on the date of such amendment, modification or extension, as the
case may be:
 

--------------------------------------------------------------------------------

27
(a) The following statements shall be true and the Administrative Agent shall
have received a certificate from each Credit Party signed by a duly authorized
officer of such Credit Party (including FES only if the FES Guaranty Agreement
shall be effective), dated such date, stating that:
 
(i) The representations and warranties of such Credit Party contained in
Sections 4.01 of this Agreement or in Section 6 of its Guaranty Agreement, as
the case may be, and as applicable in the Related Documents are true and correct
in all material respects on and as of such date as though made on and as of such
date (except to the extent such representations and warranties relate solely to
a specified earlier date, in which case such representations and warranties were
true and correct on and as of such earlier date); and
 
(ii) No event has occurred and is continuing, or would result from the issuance
of the Letter of Credit or such amendment, modification or extension of the
Letter of Credit (as the case may be), which constitutes a Default or an Event
of Default; and
 
(iii) True and complete copies of the Related Documents (including all exhibits,
attachments, schedules, amendments or supplements thereto) have previously been
delivered to the Administrative Agent and the Related Documents have not been
modified, amended or rescinded, and are in full force and effect as of the Date
of Issuance; and
 
(b) The Administrative Agent shall have received such other approvals, opinions
or documents as the Administrative Agent may reasonably request.
 
SECTION 3.03. Conditions Precedent to Each Tender Advance. The obligation of the
Banks to make each Tender Advance shall be subject to the condition precedent
that, on the date of such Tender Advance, the following statements shall be
true:
 
(a) The representations and warranties of the Company contained in Section 4.01
of this Agreement and of each Guarantor in Section 6 of its Guaranty Agreement
are true and correct in all material respects on and as of the date of such
Tender Advance as though made on and as of such date, both before and after
giving effect to such Tender Advance and to the application of the proceeds
thereof;
 
(b) The Bonds to be purchased with the proceeds of the Tender Drawing relating
to such Tender Advance shall simultaneously be pledged in accordance with the
provisions of Section 5.05 of the Indenture and of the Custodian Agreement; and
 
(c) No event has occurred and is continuing, or would result from such Tender
Advance or the application of the proceeds thereof, which constitutes a Default
or an Event of Default.
 

--------------------------------------------------------------------------------

28
 
Unless the Credit Parties shall have previously advised the Banks in writing
that one or more of the statements contained in clauses (a) and (c) above is no
longer true, each Credit Party shall be deemed to have represented and
warranted, on the date of any Tender Advance made by the Banks hereunder, that
on the date of such Tender Advance the above statements are true.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01. Representations and Warranties of the Company. The Company hereby
represents and warrants as of (i) the date hereof, (ii) the Date of Issuance,
(iii) the date of any Tender Advance, and (iv) the date of any amendment,
modification or extension of the Letter of Credit, as follows:
 
(a) Corporate Existence and Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Ohio, is duly qualified to do business as a foreign corporation in and is in
good standing under the laws of the Commonwealth of Pennsylvania and each other
state in which the ownership of its properties or the conduct of its business
makes such qualification necessary except where the failure to be so qualified
would not have a Material Adverse Effect, and has all corporate powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted.
 
(b) Corporate Authorization. The execution, delivery and performance by the
Company of this Agreement and each Related Document are within the Company’s
corporate powers, have been duly authorized by all necessary corporate action on
the part of the Company and did not, do not, and will not, require the consent
or approval of the Company shareholders, or any trustee or holder of any Debt or
other obligation of the Company, other than such consents and approvals as have
been, or on or before the Date of Issuance, will have been, duly obtained, given
or accomplished.
 
(c) No Violation, Etc. Neither the execution, delivery or performance by the
Company of this Agreement or any Related Document nor the consummation by the
Company of the transactions contemplated hereby, nor compliance by the Company
with the provisions hereof, conflicts or will conflict with, or results or will
result in a breach or contravention of any of the provisions of the Company’s
Organizational Documents or any Applicable Law, or any indenture, mortgage,
lease or any other agreement or instrument to which it or any of its Affiliates
is party or by which its property or the property of any of its Affiliates is
bound, or results or will result in the creation or imposition of any Lien upon
any of its property or the property of any of its Affiliates. There is no
provision of (i) any of the Company’s Organizational Documents, (ii) except as
disclosed in the Disclosure Documents, any Applicable Law, or (iii) any such
indenture, mortgage, lease or other agreement or instrument that materially
adversely affects, or in the future is likely to materially adversely affect,
the business, operations, affairs, condition, properties or assets of the
Company, or its ability to perform its obligations under this Agreement or any
Related Document.
 

--------------------------------------------------------------------------------

29
(d) Governmental Actions. No Governmental Action is or will be required in
connection with the execution, delivery or performance by the Company of, or the
consummation by the Company of the transactions contemplated by, this Agreement
or any Related Document to which it is, or is to become, a party, except such
Governmental Actions as have been duly obtained, given or accomplished. No
Governmental Action by any Governmental Authority relating to the Securities Act
of 1933, as amended, the Securities Exchange Act of 1934, as amended, the Trust
Indenture Act of 1939, as amended, the Federal Power Act, the Atomic Energy Act,
the Nuclear Waste Act, the Public Utility Holding Company Act of 1935, the Ohio
Public Utility Act, energy or nuclear matters, public utilities, the environment
or health and safety matters is or will be required in connection with the
participation by the Administrative Agent, the Fronting Bank or any Bank in the
consummation of the transactions contemplated by this Agreement and the Related
Documents, or will be required to be obtained by any of such Persons during the
term of this Agreement, except such Governmental Actions (i) as have been duly
obtained, given or accomplished or (ii) as may be required by Applicable Law not
now in effect. None of the Governmental Actions referred to in the first
sentence of this subsection (d) or in clause (i) of the second sentence of this
subsection (d) are the subject of appeal or reconsideration or other review, and
the time in which to make an appeal or request the review or reconsideration of
any such Governmental Action has expired with any appeal or request for review
or reconsideration not having been taken or made.
 
(e) Execution and Delivery. This Agreement and any Related Document to which the
Company is a party have been duly executed and delivered by the Company, and
this Agreement and each such Related Document is the legal, valid and binding
obligation of the Company enforceable in accordance with its respective terms.
 
(f) Full Force and Effect. Each Related Document is in full force and effect.
The Company has duly and punctually performed and observed all the terms,
covenants and conditions contained in each such Related Document on its part to
be performed or observed, and no Default or Event of Default has occurred and is
continuing.
 
(g) Bonds Validly Issued. The Bonds have been duly authorized, authenticated and
issued and delivered, and are the legal, valid and binding obligations of the
Issuer, and are not in default.
 
(h) Material Adverse Change. Since December 31, 2005, there has been no material
adverse change in such condition or in the Company’s properties or business or
results of operations, or in the prospects of the Company and its Subsidiaries,
or in the ability of the Company to perform its obligations under this Agreement
or any Related Document to which it is a party.
 
(i) Litigation. There is no pending or threatened action, investigation or
proceeding (including, without limitation, any proceeding relating to or arising
out of Environmental Laws) before any court, governmental agency or arbitrator
against or affecting the Company or any of its Subsidiaries which (i) purports
to affect the legality, validity or enforceability of this Agreement or any
Related Document or (ii) may have a Material Adverse Effect or a material
adverse effect on the business, operations, property, condition (financial or
otherwise) or prospects of the Company and its Subsidiaries, taken as a whole,
except (with respect to this clause (ii) only) as is disclosed in the Disclosure
Documents.
 

--------------------------------------------------------------------------------

30
 
(j) Taxes. The Company and each of its Subsidiaries have filed all tax returns
(Federal, state and local) required to be filed and paid all taxes shown thereon
to be due, including interest and penalties, or provided adequate reserves for
payment thereof other than such taxes that the Company or such Subsidiary is
contesting in good faith by appropriate legal proceedings.
 
(k) Environmental. Except as otherwise disclosed in the Disclosure Documents or
otherwise to the Banks by the Company in writing, (i) facilities and property
(including underlying groundwater) owned or leased by the Company or any of its
Subsidiaries have been, and continue to be, owned or leased by it and its
Subsidiaries in compliance with all Environmental Laws, except for such failures
to comply which would not give rise to any potential material liability of the
Company or any of its Subsidiaries; and (ii) there have been no past, and, to
the Company’s actual knowledge, there are no pending or threatened (A) claims,
complaints or notices for information received by the Company or any of its
Subsidiaries with respect to any alleged violation of any Environmental Law, or
(B) complaints or notices to the Company or any of its Subsidiaries regarding
potential material liability under any Environmental Law, except for such
alleged violations which would not give rise to any potential material liability
of the Company or any of its Subsidiaries.
 
(l) Title to Real Property. The Company and each of its Subsidiaries has good
and marketable title to all of the real property it purports to own, free and
clear of Liens other than Permitted Liens.
 
(m) ERISA. (i) No Termination Event has occurred nor is reasonably expected to
occur with respect to any Plan.
 
(ii) Schedule B (Actuarial Information) to the 2003 annual report (Form 5500
Series) with respect to each Plan, copies of which have been filed with the
Internal Revenue Service and furnished to the Banks, is complete and accurate
and fairly presents the funding status of such Plan, and since the date of such
Schedule B there has been no material adverse change in such funding status.
 
(iii) Neither the Company nor any of its Affiliates has incurred nor reasonably
expects to incur any withdrawal liability under ERISA to any Multiemployer Plan.
 
(n) Official Statement. Except for information contained in the Official
Statement furnished in writing by or on behalf of the Issuer, the Trustee, the
Tender Agent, the Paying Agent, the Underwriters, the Remarketing Agent or the
Fronting Bank specifically for inclusion therein, the Official Statement and any
supplement or “sticker” thereto are accurate in all material respects for the
purposes for which their use shall be authorized; and the Official Statement and
any such supplement or “sticker”, when read together with the statement that it
supplements or amends, does not, as of its date, contain any untrue statement of
a material fact or omit to state any material fact necessary to make the
statements made therein, in the light of the circumstances under which they are
or were made, not misleading.
 

--------------------------------------------------------------------------------

31
 
(o) Accuracy of Information. No exhibit, schedule, report or other written
information provided by or on behalf of the Company or its agents to the
Administrative Agent, the Fronting Bank or the Banks in connection with the
negotiation, execution and closing of this Agreement and the Custodian Agreement
(including, without limitation, the Official Statement) knowingly contained when
made any material misstatement of fact or knowingly omitted to state any
material fact necessary to make the statements contained therein not misleading
in light of the circumstances under which they were made.
 
(p) Margin Stock; Investment Company. No proceeds of the Bonds or of the Letter
of Credit will be used in violation of, or in any manner that would result in a
violation by any party hereto of, Regulations T, U or X promulgated by the Board
of Governors of the Federal Reserve System or any successor regulations. The
Company (i) is not an “investment company” within the meaning ascribed to that
term in the Investment Company Act of 1940 and (ii) is not engaged in the
business of extending credit for the purpose of buying or carrying margin stock.
 
(q) Taxability. The performance of this Agreement and the transactions
contemplated herein will not affect the status of the interest on the Bonds as
exempt from Federal income tax.
 
(r) Solvency. (i) The fair salable value of the Company’s assets will exceed the
amount that will be required to be paid on or in respect of the probable
liability on the Company’s existing debts and other liabilities (including
contingent liabilities) as they mature; (ii) the Company’s assets do not
constitute unreasonably small capital to carry out its business as now conducted
or as proposed to be conducted; (iii) the Company does not intend to incur debt
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be received by it and the amounts to be payable on
or in respect of its obligations); and (iv) the Company does not believe that
final judgments against it in actions for money damages presently pending will
be rendered at a time when, or in an amount such that, it will be unable to
satisfy any such judgments promptly in accordance with their terms (taking into
account the maximum reasonable amount of such judgments in any such actions and
the earliest reasonable time at which such judgments might be rendered). The
Company’s cash flow, after taking into account all other anticipated uses of its
cash (including the payments on or in respect of debt referred to in clause
(iii) above), will at all times be sufficient to pay all such judgments promptly
in accordance with their terms.
 

--------------------------------------------------------------------------------

32
 
(s) No Material Misstatements. The reports, financial statements and other
written information furnished by or on behalf of the Company to the
Administrative Agent or any Bank pursuant to or in connection with this
Agreement and the transactions contemplated hereby do not contain and will not
contain, when taken as a whole, any untrue statement of a material fact and do
not omit and will not omit, when taken as a whole, to state any fact necessary
to make the statements therein, in the light of the circumstances under which
they were or will be made, not misleading in any material respect.
 
(t) Public Utility Holding Company Act. Pursuant to the Public Utility Holding
Company Act of 2005, the Company will be subject to the jurisdiction of the
Federal Energy Regulatory Commission (“FERC”) as a “public utility” within the
meaning of the Federal Power Act, as amended (“FPA”), and subject to FERC
regulation, including such regulations as FERC may adopt relating to accounting,
cost allocation, record keeping another rules governing transactions between
holding companies and their service companies. The Company is also subject to
the limited jurisdiction of any State commission with jurisdiction to regulate a
public utility company in the Company's holding company system, with respect to
access to the books and records of the Company. The Company has obtained blanket
authority from FERC under Section 204 of the FPA, and/or is exempt from any
requirement to obtain FERC approval, to issue securities and assume liabilities,
and such authorization and/or exemption remains in full force and effect. No
further regulatory authorizations from either FERC or any State commission are
required for this transaction.
 
ARTICLE V
 
COVENANTS OF THE COMPANY
 
SECTION 5.01. Affirmative Covenants. So long as a drawing is available under the
Letter of Credit or any Bank shall have any Commitment hereunder or the Company
shall have any obligation to pay any amount to any Bank hereunder or any
Guarantor shall have any obligations under any Guaranty Agreement, the Company
will, unless the Required Banks shall otherwise consent in writing:
 
(a) Preservation of Corporate Existence, Etc. Without limiting the rights of the
Company under Section 5.02(f) hereof, (i) preserve and maintain its corporate
existence in the state of its incorporation and qualify and remain qualified as
a foreign corporation in each jurisdiction in which such qualification is
reasonably necessary in view of its business and operations or the ownership of
its properties and (ii) preserve, renew and keep in full force and effect the
rights, privileges, licenses, permits and franchises necessary or desirable in
the normal conduct of its business.
 
(b) Compliance with Laws, Payment of Taxes, Etc. Comply, and cause each of its
Subsidiaries to comply, in all respects with all Applicable Laws of any
Governmental Authority, the noncompliance with which in such respect could
reasonably be expected to have a Material Adverse Effect, such compliance to
include, without limitation, paying before the same become delinquent all taxes,
assessments and governmental charges imposed upon it or upon its property,
except to the extent compliance with any of the foregoing is then being
contested is good faith.
 

--------------------------------------------------------------------------------

33
 
(c) Maintenance of Insurance, Etc. Maintain insurance with responsible and
reputable insurance companies or associations or through its own program of
self-insurance in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Company operates and furnish to the
Administrative Agent, within a reasonable time after written request therefor,
such information as to the insurance carried as the Administrative Agent may
reasonably request.
 
(d) Visitation Rights. At any reasonable time and from time to time as the
Administrative Agent or any Bank may reasonably request, permit the
Administrative Agent or such Bank or any agents or representatives thereof to
examine and make copies of and abstracts from the records and books of account
of, and visit the properties of, the Company and any of its Subsidiaries, and to
discuss the affairs, finances and accounts of the Company and any of its
Subsidiaries with any of their respective officers or directors and with their
independent public accountants; provided, however, that the Company reserves the
right to restrict access to any of its generating facilities in accordance with
reasonably adopted procedures relating to safety and security. The
Administrative Agent and each Bank agree to use reasonable efforts to ensure
that any information concerning the Company or any of its Subsidiaries obtained
by the Administrative Agent or such Bank pursuant to this Section which is not
contained in a report or other document filed with the Securities and Exchange
Commission, distributed by the Company to its security holders or otherwise
generally available to the public, will, to the extent permitted by law and
except as may be required by valid subpoena or in the normal course of the
Administrative Agent’s or such Bank’s business operations (which shall include,
without limitation, providing such information to regulatory authorities and
such Bank’s sharing of its liability under the Letters of Credit with other
banks), be treated confidentially by the Administrative Agent or such Bank and
will not be distributed or otherwise made available by the Administrative Agent
or such Bank to any Person, other than (i) the Administrative Agent’s or such
Bank’s affiliates, employees, authorized agents or representatives, (ii) to
legal counsel, accountants, and other professional advisors to such Bank or to
prospective assignees and participants pursuant to Section 9.09, (iii) to its
direct or indirect contractual counterparties in swap agreements or to legal
counsel, accountants and other professional advisors to such counterparties, and
(iv) to rating agencies if requested or required by such agencies in connection
with a rating relating to the Letters of Credit issued hereunder; provided that,
for purposes of the foregoing clauses (ii), (iii) and (iv), prior to any such
disclosure to any such Person, such Person shall agree to preserve the
confidentiality of any confidential information relating to the Company or any
of its Subsidiaries received by it from the Administrative Agent or such Bank.
 
(e) Keeping of Books; Access to Information on Remarketing Agent and Tender
Agent. Keep, and cause each of its Subsidiaries to keep, proper books of record
and account in which entries shall be made of all financial transactions and the
assets and business of the Company and such Subsidiary in accordance with
generally accepted accounting principles, consistently applied except to the
extent described therein, and to the extent permitted under the terms of the
Indenture and reasonably requested by the Administrative Agent, inspect, and
provide access to information received by the Company with respect to any
inspection of, the books and records of the Remarketing Agent and the Tender
Agent.
 

--------------------------------------------------------------------------------

34
(f) Maintenance of Properties. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve all of its properties which are used or
which are useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted (it being understood that this
covenant relates only to the good working order and condition of such properties
and shall not be construed as a covenant of the Company or any of its
Subsidiaries not to dispose of such properties by sale, lease, transfer or
otherwise).
 
(g) Reporting Requirements. Furnish, or cause to be furnished, to the
Administrative Agent, with sufficient copies for Banks, the following:
 
(i) as soon as possible and in any event within five Business Days after the
occurrence of each Default or Event of Default, the statement of an authorized
officer of the Company setting forth details of such Default or Event of Default
and the action which the Credit Parties have taken and propose to take with
respect thereto;
 
(ii) as soon as available and in any event within 50 days after the close of
each of the first three quarters in each fiscal year of the Company (A)
unaudited consolidated balance sheets of the Company and its Subsidiaries as at
the end of such quarter and consolidated statements of income and of cash flows
of the Company and its Subsidiaries for the twelve-month period then ended,
fairly presenting the financial condition of the Company and its Subsidiaries as
at such date and the cash flows of the Company and its Subsidiaries for such
period and setting forth in each case in comparative form the corresponding
figures for the corresponding period of the preceding fiscal year, all in
reasonable detail and duly certified (subject to year-end audit adjustments) by
the chief financial officer, treasurer, assistant treasurer, or comptroller of
the Company as having been prepared in accordance with generally accepted
accounting principles consistently applied, and (B) a certificate of such
officer (1) stating whether he has any knowledge of the occurrence at any time
prior to the date of such certificate of any Default or Event of Default not
theretofore reported pursuant to the provisions of paragraph (i) of this
subsection (g) and, if so, setting forth the details of such Default or Event of
Default and (2) setting forth in a true and correct manner, the calculation of
the ratio contemplated by Section 5.03 hereof, if applicable, to show the
Company’s compliance with or the status of the financial covenant contained in
Section 5.03 hereof; provided, however, that the Company shall have no
obligation to satisfy the reporting obligation under clause (A) above unless and
until the earlier of (x) the date the “Applicable Percentage” under (and as
defined in) each then effective Guaranty Agreement shall be 0% and (y) such
earlier date as the Company shall elect in its sole discretion;
 

--------------------------------------------------------------------------------

35
(iii) (A) as soon as available and in any event within 105 days after the end of
each fiscal year of the Company, a copy of the annual report for such year for
the Company and its Subsidiaries containing financial statements for such year,
in each case, prepared in accordance with generally accepted auditing standards
by independent public accountants of recognized national standing selected by
the Company and certified in a manner acceptable to the Banks by such
independent public accountants, and (B) a certificate of the chief financial
officer, treasurer, assistant treasurer, comptroller or corporate secretary of
the Company stating whether he has any knowledge of the occurrence at any time
prior to the date of such certificate of any Default or Event of Default not
theretofore reported pursuant to the provisions of paragraph (i) of this
subsection (g) and, if so, setting forth the details of such Default or Event of
Default; provided, however, that the Company shall have no obligation to satisfy
the reporting obligation under clause (A) above unless and until the earliest of
(x) the date the “Applicable Percentage” under (and as defined in) each then
effective Guaranty Agreement shall be 0% and (y) such earlier date as the
Company shall elect in its sole discretion;
 
(iv) promptly after the sending or filing thereof, (A) copies of all reports
which the Company sends to its security holders generally and (B) copies of all
reports which the Company or any of its Subsidiaries files with the Securities
and Exchange Commission or any national securities exchange;
 
(v) as soon as possible and in any event (A) within 30 days after the Company or
any Affiliate knows or has reason to know that any Termination Event described
in clause (i) of the definition of Termination Event with respect to any Plan
has occurred and (B) within 10 days after the Company or any Affiliate knows or
has reason to know that any other Termination Event with respect to any Plan has
occurred, a statement of the chief financial officer of the Company describing
such Termination Event and the action, if any, which the Company or such
Affiliate proposes to take with respect thereto;
 
(vi) promptly and in any event within two Business Days after receipt thereof by
the Company or any Affiliate from the PBGC, copies of each notice received by
the Company or any such Affiliate of the PBGC’s intention to terminate any Plan
or to have a trustee appointed to administer any Plan;
 
(vii) promptly and in any event within 30 days after the filing thereof with the
Internal Revenue Service, copies of each Schedule B (Actuarial Information) to
the annual report (Form 5500 Series) with respect to each Plan which is a
pension plan (other than a Multiemployer Plan) maintained for employees of the
Company or any Affiliate, which provides payments at, or defers receipt of
payment until, retirement and is subject to Title IV of ERISA;
 
(viii) if and for so long as the Company or any Affiliate shall incur, or expect
to incur, any liability under a Multiemployer Plan, promptly and in any event
within five Business Days after receipt thereof by the Company or any Affiliate
from a Multiemployer Plan sponsor, a copy of each notice received by the Company
or any Affiliate concerning (A) the imposition of withdrawal liability by a
Multiemployer Plan pursuant to Section 4202 of ERISA, (B) the determination that
a Multiemployer Plan is, or is expected to be, in reorganization within the
meaning of Title IV of ERISA, (C) the termination of a Multiemployer Plan within
the meaning of Title IV of ERISA, or (D) the amount of liability incurred, or
expected to be incurred, by the Company or any Affiliate in connection with any
event described in clause (A), (B) or (C), above;
 

--------------------------------------------------------------------------------

36
(ix) promptly after the Company becomes aware of the occurrence thereof, notice
of all actions, suits, proceedings or other events (A) of the type described in
Section 4.01(i) or Section 4.01(k) or (B) for which the Administrative Agent or
the Banks will be entitled to indemnity under Section 9.05;
 
(x) such other information respecting the condition or operations, financial or
otherwise, of the Company or any of its Subsidiaries as any Bank may from time
to time reasonably request;
 
(xi) promptly and in any event within five Business Days after Moody’s or S&P
has modified its rating of any of the Company’s First Mortgage Bonds, if any,
notice of such modification;
 
(xii)  promptly and in any event within two Business Days after receipt thereof,
copies of each written notice received by the Company from the Trustee, the
Paying Agent, the Underwriters, the Remarketing Agent or the Tender Agent
pursuant to any of the Related Documents; and
 
(xiii) promptly and in any event within two Business Days after the Trustee
resigns as trustee under the Indenture, notice of such resignation.
 
(h) Transactions with Affiliates. Conduct, and cause each of its Subsidiaries to
conduct, all transactions with any of its Affiliates on terms that are fair and
reasonable and no less favorable to the Company or such Subsidiary than it would
obtain in a comparable arm’s-length transaction with a Person not an Affiliate;
provided, however, that any transaction with any Affiliate of the Company which
transaction (or any plan that involves such transaction) has been approved by
the Public Utilities Commission of Ohio, the Pennsylvania Public Utility
Commission the Federal Energy Regulatory Commission or the Securities and
Exchange Commission, as the case may be, shall not be subject to this Section.
 
(i) Environmental Laws.  (i) Comply with, cause each of its Subsidiaries to
comply with, and insure compliance by all tenants and subtenants, if any, with,
all Environmental Laws and obtain and comply with and maintain, cause each of
its Subsidiaries to obtain and comply with and maintain, and insure that all
tenants and subtenants obtain and comply with and maintain, any and all
licenses, approvals, registrations or permits required by Environmental Laws,
except to the extent that failure to do so would not have a material adverse
effect on the business, condition (financial or otherwise), operations,
performance, properties or prospects of the Company or any of its Subsidiaries.
 

--------------------------------------------------------------------------------

37
(ii) Conduct and complete, and cause each of its Subsidiaries to conduct and
complete, all investigations, studies, sampling, and testing and remedial,
removal and other actions required under Environmental Laws and promptly comply
with, and cause each of its Subsidiaries to promptly comply with, all lawful
orders and directives of all Governmental Authorities respecting Environmental
Laws, except to the extent that the same are being contested in good faith by
appropriate proceedings and the pendency of such proceedings would not have a
material adverse effect on the business, condition (financial or otherwise),
operations, performance, properties or prospects of the Company or any of its
Subsidiaries.
 
(iii) Defend, indemnify and hold harmless the Administrative Agent, the Fronting
Bank and each Bank, and their respective employees, agents, officers, directors
and affiliates from and against any claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or nature
known or unknown, contingent or otherwise, arising out of or in any way relating
to the violation of or noncompliance with any Environmental Laws applicable to
the real property owned or operated by the Company or any of its Subsidiaries,
or any orders, requirements or demands of Governmental Authorities relating
thereto, including, without limitation, attorney’s and consultant’s fees,
investigation and laboratory fees, court costs and litigation expenses, except
to the extent that any of the foregoing arise out of the gross negligence or
willful misconduct of the party seeking indemnification therefor.
 
(j) Redemption or Defeasance of Bonds. Use its best efforts to cause the
Trustee, upon redemption or defeasance of all of the Bonds pursuant to the
Indenture, to surrender the Letter of Credit to the Fronting Bank for
cancellation.
 
(k) Registration of Bonds. Cause all Bonds which it acquires, or which it has
had acquired for its account, to be registered forthwith in accordance with the
Indenture and the Custodian Agreement in the name of the Company or its nominee
(the name of any such nominee to be disclosed to the Trustee and the
Administrative Agent).
 
(l) Related Documents. Perform and comply in all material respects with each of
the provisions of each Related Document to which it is a party.
 
(m) Use of Letter of Credit. Cause the Letter of Credit to be used in support of
the payment of principal, and interest on the principal amount, of the Bonds.
 
SECTION 5.02. Negative Covenants. So long as a drawing is available under the
Letter of Credit or the Fronting Bank or any Bank shall have any Commitment
hereunder or the Company shall have any obligation to pay any amount to the
Banks hereunder or any Guarantor shall have any obligations under any Guaranty
Agreement, the Company will not, without the written consent of the Required
Banks:
 

--------------------------------------------------------------------------------

38
 
(a) Liens, Etc. Except as permitted in Section 5.02(b) and (c), create or suffer
to exist, or permit any of its Subsidiaries to create or suffer to exist, any
Lien upon or with respect to any of its properties, in each case to secure or
provide for the payment of Debt, other than the following Liens (“Permitted
Liens”) (i) Liens consisting of (A) pledges or deposits in the ordinary course
of business to secure obligations under worker’s compensation laws or similar
legislation, (B) deposits in the ordinary course of business to secure, or in
lieu of, surety, appeal, or customs bonds to which the Company or any of its
Subsidiaries is a party, (C) pledges or deposits in the ordinary course of
business to secure performance in connection with bids, tenders or contracts
(other than contracts for the payment of money), or (D) materialmen’s,
mechanics’, carriers’, workers’, repairmen’s or other like Liens incurred in the
ordinary course of business for sums not yet due or currently being contested in
good faith by appropriate proceedings diligently conducted, or deposits to
obtain in the release of such Liens; (ii) purchase money liens or purchase money
security interests upon or in any property acquired or held by the Company or
any of its Subsidiaries in the ordinary course of business to secure the
purchase price of such property or to secure indebtedness incurred solely for
the purpose of financing the acquisition of such property; (iii) Liens existing
on the property of any Person at the time that such Person becomes a direct or
indirect Subsidiary of the Company; provided that such Liens were not created to
secure the acquisition of such Person; (iv) Liens created to secure Debt in
respect of First Mortgage Bonds; provided, however, that the principal amount of
Debt secured by the Liens described in this clause (iv) shall not at any time
exceed the depreciated book value of the property subject to such Liens; (v)
Liens in existence on the date of this Agreement; and (vi) Liens created for the
sole purpose of extending, renewing or replacing in whole or in part Debt
secured by any Lien referred to in the foregoing clauses (i) through (v);
provided, however, that the principal amount of Debt secured thereby shall not
exceed the principal amount of Debt so secured at the time of such extension,
renewal or replacement, and that such extension, renewal or replacement, as the
case may be, shall be limited to all or a part of the property or Debt that
secured the Lien so extended, renewed or replaced (and any improvements on such
property). Notwithstanding the foregoing, this subsection (a) shall have no
force or effect if and for so long as the Obligations are secured by First
Mortgage Bonds and/or cash collateral in an aggregate principal amount at least
equal to the sum of (x) the Available Amount and (y) the aggregate outstanding
principal amount of all unreimbursed Letter of Credit drawings, demand loans
hereunder and Tender Advances.
 
(b) Cash Collateral. Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any lien, security interest, other
charge or encumbrance, or any other type of preferential arrangement upon or
with respect to its Cash and Cash Equivalents or marketable securities, in each
case to secure or provide for the payment of Debt, in an amount in excess of
$100,000,000 in the aggregate, unless, on or prior to the date thereof, the
Company shall have (i) pursuant to documentation satisfactory to the
Administrative Agent and Required Banks, equally and ratably secured the
obligations of the Company under this agreement by a preferential arrangement
with respect to such Cash and Cash Equivalents and marketable securities of a
similar type acceptable to the Administrative Agent in its sole discretion, and
(ii) caused the creditor or creditors, as the case may be, in respect of such
Debt to have entered into an intercreditor agreement in form, scope and
substance satisfactory to the Administrative Agent and the Required Banks.
Notwithstanding the foregoing, this subsection (b) shall have no force or effect
if and for so long as the Obligations are secured by First Mortgage Bonds and/or
cash collateral in an aggregate principal amount at least equal to the sum of
(x) the Available Amount and (y) the aggregate outstanding principal amount of
all unreimbursed Letter of Credit drawings, demand loans hereunder and Tender
Advances.
 

--------------------------------------------------------------------------------

39
(c) Security. In connection with any Debt incurred after the date hereof by the
Company or any of its Subsidiaries (other than refinancings of Debt of the
Company or any such Subsidiary that is outstanding and secured in the manner
described below as of the date hereof), sell or otherwise transfer, or arrange
for the sale or transfer by any Person of, any security of any Person
(including, without limitation, First Mortgage Bonds), which security is
secured, in whole or in part, directly or indirectly, by any property of the
Company or any of its Subsidiaries, in any case to secure the obligations of the
Company thereunder or in respect thereof, unless, on or prior to the date
thereof, the Company or such Subsidiary (as the case may be) shall have (i)
pursuant to documentation satisfactory to the Administrative Agent and the
Required Banks, equally and ratably secured the Obligations of the Company
hereunder by a preferential arrangement with respect to, or by a transfer to the
Administrative Agent of, such securities of a similar type acceptable to the
Administrative Agent in its sole discretion, and (ii) caused the creditor or
creditors, as the case may be, in respect of such Debt to have entered into with
the Administrative Agent an intercreditor agreement in form, scope and substance
satisfactory to the Administrative Agent and the Required Banks. Notwithstanding
the foregoing, it is expressly understood and agreed that this subsection (c)
shall: (I) not apply to the issuance by the Company of (A) First Mortgage Bonds
sold or issued in exchange for cash in an amount, or other assets having an
aggregate fair market value, in each case not less than the fair market value of
such First Mortgage Bonds at the time of such sale or exchange; (B) First
Mortgage Bonds issued to provide for the payment of the Company’s (1)
reimbursement obligations to any financial institution in respect of any letter
of credit, bond insurance policy or similar credit support that supports the
payment of principal, interest and/or premium (if any) under pollution control
revenue bonds issued for the benefit of the Company, (2) payment obligations to
the trustee under any indenture pursuant to which pollution control revenue
bonds have been issued for the benefit of the Company, to enable the issuer of
such pollution control revenue bonds to satisfy its payment obligations to the
holders of such pollution control revenue bonds, or (3) obligations to the
holders of Notes issued by the Company; or (C) First Mortgage Bonds issued
pursuant to a First Mortgage Bond Indenture of the Company to the trustee under
any new mortgage bond indenture of the Company, which new indenture shall
provide that the Company may not, while any mortgage bonds are outstanding under
such new indenture, issue any First Mortgage Bonds under a First Mortgage Bond
Indenture except to such trustee as the basis for the issuance of mortgage bonds
thereunder described in the foregoing clauses (B) and (C) to entitle such
financial institutions and the holders of such pollution control revenue bonds,
Notes and mortgage bonds to the benefits of the Lien of a First Mortgage Bond
Indenture; and (II) have no force or effect if and for so long as the
Obligations are fully secured by First Mortgage Bonds and/or cash collateral in
an aggregate principal amount at least equal to the sum of (x) the Available
Amount and (y) the aggregate outstanding principal amount of all unreimbursed
Letter of Credit drawings, demand loans hereunder and Tender Advances. For
purposes of this subsection (c), the phrase “refinancings of Debt” shall
include, but shall not be limited to, Debt incurred after the date hereof
pursuant to a commitment to extend credit so long as such commitment replaced
one or more commitments to extend credit entered into prior to the date hereof
and the new commitment to extend credit is in an aggregate principal amount
(whether drawn or undrawn) of the Debt being refinanced.
 

--------------------------------------------------------------------------------

40
(d) Certain Amendments. Amend or modify, or enter into or consent to any
amendment or modification of: (i) any of its Organizational Documents (including
the provisions thereof restricting the payment of dividends), (ii) its
accounting policies, (iii) any First Mortgage Bond Indenture (including the
provisions thereof restricting the payment of dividends), or (iv) any Related
Document, in each case in any manner adverse to the interests of the
Administrative Agent, the Fronting Bank or the Banks in their reasonable
judgment and, with respect to the Indenture and the Loan Agreement, except in
compliance with Section 15.01, 15.02 and 15.03 of the Indenture; provided,
however, that any amendment or modification of any Related Document that assigns
or otherwise transfers the Company’s rights or obligations thereunder to any
other Person shall require the prior written consent of the Fronting Bank and
all of the Banks.
 
(e) Compliance with ERISA. (i) Enter into any “prohibited transaction” (as
defined in Section 4975 of the Code, as amended, and in ERISA) involving any
Plan which may result in any liability of the Company to any Person which (in
the reasonable opinion of the Required Banks) is material to the financial
position or operations of the Company or (ii) allow or suffer to exist any other
event or condition known to the Company which results in any liability of the
Company to the PBGC which (in the reasonable opinion of the Required Banks) is
material to the financial position or operations of the Company. For purposes of
this Section 5.02(d), “liability” shall not include termination insurance
premiums payable under Section 4007 of ERISA.
 
(f) Mergers, Etc. Merge, consolidate or amalgamate, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or (except as
permitted by Section 5.02(g)) convey, sell, lease, assign, transfer or otherwise
dispose of, all or substantially all of its property, business or assets, or
permit any of its Subsidiaries to do so, except that:
 
(i) any Subsidiary of the Company may be merged or consolidated with or into the
Company (provided that the Company shall be the continuing or surviving
corporation) or with or into any one or more wholly-owned Subsidiaries of the
Company (provided that such wholly-owned Subsidiary or Subsidiaries shall be the
continuing or surviving corporation); and
 
(ii) any wholly-owned Subsidiary of the Company may sell, lease, transfer or
otherwise dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to the Company or any other wholly-owned Subsidiary of the Company;
 

--------------------------------------------------------------------------------

41
 
provided, that, in any such case, after giving effect thereto: (x) no Default or
Event of Default shall have occurred and be continuing and (y) in the case of
any merger or consolidation to which the Company is a party, the corporation
formed by such consolidation or into which the Company shall be merged shall
assume the Company’s obligations under this Agreement in a written document
satisfactory in form and substance to the Required Banks.
 
(g) Sale of Assets, etc.  Sell, lease, transfer, enter into any sale and
leaseback agreement involving or otherwise dispose of (including by the Company
to any affiliate of the Company), or permit any of its Subsidiaries to sell,
lease, transfer, enter into any sale and leaseback agreement involving or
otherwise dispose of, whether in one or a series of transactions, more than 15%
(determined at the time of each such sale, lease, transfer, agreement or
disposition) of the aggregate Fixed Assets of the Company and its Subsidiaries;
provided, however, that the Company may consummate the transactions contemplated
by the Transition Plan Order.
 
(h) Change in Nature of Business. Have as its principal business any business
other than the unregulated production, generation and sale of electricity to
Affiliates and other Persons, all in compliance with all Applicable Law; and it
will only conduct such a business in a manner to ensure its continued operation
as an unregulated producer, generator and supplier of electricity and related
activities. For purposes hereof, “unregulated” shall mean unregulated by a
public utility commission or similar agency of any State.
 
(i) Investments, Loans, Advances, Guarantees and Acquisitions. Purchase, hold or
acquire (including, without limitation, pursuant to any merger) any capital
stock, evidences of indebtedness or other securities (including, without
limitation, any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions (including, without limitation, pursuant to any merger)) any
assets of any other Person constituting a business unit, or permit any of its
Subsidiaries to do so, except:
 
(i) Permitted Investments;
 
(ii) investments and Guarantees existing on the date hereof and set forth in
Schedule 5.02(i);
 
(iii) investments made by the Company in the equity securities or other
ownership interests of any of its Subsidiaries and made by any such Subsidiary
in the equity securities or other ownership interests of any other such
Subsidiary;
 
(iv) loans or advances made by the Company to any of its Affiliates and made by
any such Subsidiary to the Company or any other Affiliate of the Company, in
each case in the ordinary course of business;
 

--------------------------------------------------------------------------------

42
 
(v) acquisitions made by the Company from any of its Subsidiaries or made by any
such Subsidiary from the Company or any other such Subsidiary;
 
(vi) any transaction permitted by Section 5.02(f); and
 
(vii) if at the time thereof and immediately after giving effect thereto no
Default or Event of Default shall have occurred and be continuing, other
investments, loans, advances, Guarantees and acquisitions, provided that the sum
of (A) the aggregate consideration paid by the Company or any of its
Subsidiaries in connection with all such acquisitions, (B) the aggregate amount
of all such other investments, loans and advances outstanding and (C) the amount
of obligations and liabilities outstanding in the aggregate that is Guaranteed
pursuant to all such other Guarantees, shall not exceed $5,000,000 at any time.
 
(j) Restricted Payments. If any Default or Event of Default has occurred and is
continuing, declare or make, or agree to pay for or make, directly or
indirectly, any Restricted Payment, or permit any of its Subsidiaries to do so,
except that (i) the Company may declare and pay dividends or other distributions
with respect to its equity interests payable solely in additional equity
interests, and (ii) any Subsidiary of the Company may declare and pay dividends
or other distributions with respect to its equity interests to the Company or
any Subsidiary of the Company.
 
(k)  No Action on Bonds. The Company shall not cause, nor shall it consent to,
or instruct any other Person to cause, (i) any redemption or defeasance of all
or any portion of the Bonds pursuant to the Indenture, (ii) any termination of
the Letter of Credit or (iii) any conversion of the Interest Rate Mode
applicable to the Bonds; provided that the Company may cause, instruct and
direct the Issuer to cause, instruct and direct the Trustee, and the Issuer may
cause, instruct and direct the Trustee, to ,and the Trustee may, conditionally
call all of the Bonds for optional redemption on any date on which the Bonds can
be optionally redeemed pursuant to Section 4.01(c)(i) of the Indenture pursuant
to such notices and instructions in form and substance reasonably acceptable to
the Administrative Agent.
 
SECTION 5.03. Financial Covenant. So long as a drawing is available under the
Letter of Credit or the Fronting Bank or any Bank shall have any Commitment
hereunder or the Company shall have any obligation to pay any amount to the
Banks hereunder or any Guarantor shall have any obligations under any Guaranty
Agreement:
 
(a) Debt to Capitalization Ratio. The Company shall maintain a Debt to
Capitalization Ratio of no more than 0.65 to 1.00 (determined as of the last day
of each fiscal quarter); provided that the Company shall be required to comply
with this financial covenant only so long as FirstEnergy’s “Applicable
Percentage”, and, at any time the FES Guaranty Agreement shall be in effect,
FES’ “Applicable Percentage”, in each case under (and as defined in) such
Guarantor’s Guaranty Agreement, shall be 0%.
 

--------------------------------------------------------------------------------

43
ARTICLE VI
 
EVENTS OF DEFAULT
 
SECTION 6.01. Events of Default. The occurrence of any of the following events
(whether voluntary or involuntary) shall be an “Event of Default” hereunder:
 
(a) Any Credit Party shall fail to pay any amount of principal, interest, fees
or other amounts payable under any Credit Document when due; or
 
(b) Any representation or warranty made, or deemed made, by the Company herein
or by the Company (or any of its officers) in connection with this Agreement,
any other Credit Document or any of the Related Documents or any document
delivered pursuant hereto or thereto shall prove to have been incorrect in any
material respect when made or deemed made; or
 
(c) The Company shall fail to perform or observe any term, covenant or agreement
contained in clause (i) of Section 5.01(a) or Section 5.02 or Section 5.03;
 
(d) The Company shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement or any material term, covenant or
agreement contained in any of the Related Documents on its part to be performed
or observed and, in any such case, such failure shall continue for 30 days after
written notice thereof from the Administrative Agent to the Company; or
 
(e) The Company or any of its Subsidiaries shall fail to make when due (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise)
any payment on any Debt (other than the Debt represented by this Agreement or
the Bonds) the aggregate principal amount of which is greater than (x) at any
time the “Applicable Percentage” under (and as defined in) any Guaranty
Agreement shall be 100%, $50,000,000 or (y) at any other time, $20,000,000, or
to make when due any payment of any interest or premium thereon, and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or any other event or
condition shall occur and shall continue after the applicable grace period, if
any, specified in any agreement or instrument relating to any such Debt, if the
effect thereof is to accelerate, or to permit the acceleration of (other than by
a specified mandatory redemption provision in connection with pollution control
bonds unrelated to any default or event of default with respect thereto) the
maturity of any such Debt; or any such Debt shall be declared due and payable,
or required to be prepaid (other than by a regularly scheduled required
prepayment or a specified mandatory redemption provision in connection with
pollution control bonds unrelated to any default or event of default with
respect thereof) prior to the stated maturity thereof; or
 
(f) (i) The Company or any Subsidiary of the Company shall (A) apply for or
consent to the appointment of a receiver, trustee, liquidator or custodian or
the like of itself or of its property, (B) admit in writing its inability to pay
its debts generally as they become due, (C) make a general assignment for the
benefit of creditors, (D) be adjudicated a bankrupt or insolvent, or (E)
commence a voluntary case under the Bankruptcy Code or file a voluntary petition
or answer seeking reorganization, an arrangement with creditors or any order for
relief or seeking to take advantage of any insolvency law or file an answer
admitting the material allegations of a petition filed against it in any
bankruptcy, reorganization or insolvency proceeding; or corporate action shall
be taken by it for the purpose of effecting any of the foregoing, or (ii) if,
without the application, approval or consent of the Company or such Subsidiary,
a proceeding shall be instituted in any court of competent jurisdiction, seeking
in respect of the Company or such Subsidiary an adjudication in bankruptcy,
reorganization, dissolution, winding up, liquidation, a composition or
arrangement with creditors, a readjustment of debts, the appointment of a
trustee, receiver, liquidator or custodian or the like of the Company or such
Subsidiary or of all or any substantial part of its assets, or other like relief
in respect thereof under any bankruptcy or insolvency law and if such proceeding
is being contested by the Company or such Subsidiary in good faith, the same
shall (x) result in the entry of an order for relief of any such adjudication or
appointment or (y) continue undismissed, or pending and unstayed, for any period
of sixty (60) consecutive days; or
 

--------------------------------------------------------------------------------

44
(g) (x) at any time the “Applicable Percentage” under (and as defined in) any
Guaranty Agreement shall be 100%, any judgment or order for the payment of money
exceeding any applicable insurance coverage by more than $50,000,000 shall be
rendered by a court of final adjudication against the Company or any of its
Subsidiaries and either (i) valid enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be any
period of 10 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect, or (y) at any other time, any judgment or order for the payment of money
exceeding applicable insurance coverage (if the insurance company shall have
admitted liability) by more than $10,000,000 (or, if there is no applicable
insurance coverage, exceeding $20,000,000) shall be rendered against the Company
or any of its Subsidiaries and either (i) enforcement proceedings shall have
been commenced by any creditor upon such judgment or order or (ii) there shall
be any period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or
 
(h) Any Termination Event with respect to a Plan shall have occurred, and, 30
days after notice thereof shall have been given to FirstEnergy by the
Administrative Agent or any Bank, (i) such Termination Event (if correctable)
shall not have been corrected and (ii) the then Unfunded Vested Liabilities of
such Plan exceed $10,000,000 (or in the case of a Termination Event involving
the withdrawal of a “substantial employer” (as defined in Section 4001(a)(2) of
ERISA), the withdrawing employer’s proportionate share of such excess shall
exceed such amount); or
 
(i) FirstEnergy or any member of the Controlled Group as employer under a
Multiemployer Plan shall have made a complete or partial withdrawal from such
Multiemployer Plan and the Plan sponsor of such Multiemployer Plan shall have
notified such withdrawing employer that such employer has incurred a withdrawal
liability in an amount exceeding $10,000,000; or
 

--------------------------------------------------------------------------------

45
(j) Any “Event of Default” under and as defined in the Indenture shall have
occurred and be continuing; or
 
(k) Any approval or order of any Governmental Authority related to any Credit
Document or any Related Document shall be (i) rescinded, revoked or set aside or
otherwise cease to remain in full force and effect, or (ii) modified in any
manner that, in the opinion of the Required Banks, could reasonably be expected
to have a Material Adverse Effect; or
 
(l) Any change in Applicable Law or any Governmental Action shall occur which
has the effect of making the transactions contemplated by the Credit Documents
or the Related Documents unauthorized, illegal or otherwise contrary to
Applicable Law; or
 
(m) Any provision of this Agreement, or any material provision of any Related
Document to which the Company is a party, shall at any time for any reason cease
to be valid and binding on the Company other than in accordance with the terms
of such Related Document, or shall be declared to be null and void, or the
validity or enforceability thereof shall be denied or contested by the Company,
or a proceeding shall be commenced by any Governmental Authority having
jurisdiction over the Company seeking to establish the invalidity or
unenforceability thereof and the Company shall fail diligently or successfully
to defend such proceeding; or
 
(n) The Custodian Agreement after delivery under Article III hereof shall for
any reason, except to the extent permitted by the terms thereof, fail or cease
to create valid and perfected Liens (to the extent purported to be granted by
the Custodian Agreement and subject to the exceptions permitted thereunder) in
any of the collateral purported to be covered thereby, provided, that such
failure or cessation relating to any non-material portion of such collateral
shall not constitute an Event of Default hereunder unless the same shall not
have been corrected within 30 days after the Company becomes aware thereof; or
 
(o) A Change in Control (Company) shall occur; or
 
(p) Any “Guarantor Event of Default” under (and as defined in) Section 7.5(e) of
any Guaranty Agreement shall occur; or
 
(q) Any other “Guarantor Event of Default” under (and as defined in) any
Guaranty Agreement shall occur.
 
SECTION 6.02. Upon an Event of Default. If any Event of Default shall have
occurred and be continuing, the Fronting Bank (in the case of clauses (i), (ii)
and (iv) below) and the Administrative Agent may, or if requested by the
Required Banks, the Administrative Agent shall (i) by notice to the Company,
declare the obligation of the Fronting Bank to issue the Letter of Credit to be
terminated, whereupon the same shall forthwith terminate, (ii) give notice (or,
in the case of the Administrative Agent, cause the Fronting Bank to give notice)
to the Trustee (A) directing a mandatory purchase of the Bonds as provided in
Section 5.01(b)(iii) of the Indenture and/or (B) as provided in Section 11.02 of
the Indenture to declare the principal of all Pledged Bonds then outstanding to
be immediately due and payable, (iii) declare the principal amount of all demand
loans and Tender Advances hereunder, all interest thereon and all other amounts
payable hereunder or under any other Credit Document or in respect hereof or
thereof to be forthwith due and payable, whereupon all such principal, interest
and all such other amounts shall become and be forthwith due and payable,
without presentment, demand, protest, or further notice of any kind, all of
which are hereby expressly waived by the Company, and (iv) in addition to other
rights and remedies provided for herein or in the Custodian Agreement or
otherwise available to any of them, as holder of the Pledged Bonds or otherwise,
exercise all the rights and remedies of a secured party on default under the
Uniform Commercial Code in effect in the State of New York at that time;
provided that, if an Event of Default described in Section 6.01(f) shall have
occurred with respect to the Company then or an Event of Default described in
Section 6.01(p) shall have occurred with respect to a Guarantor, automatically,
(x) the obligation of the Fronting Bank hereunder to issue the Letter of Credit
shall terminate, (y) any demand loans and Tender Advances, all interest thereon
and all other amounts payable hereunder or under any other Credit Document or in
respect hereof or thereof shall become and be forthwith due and payable, without
presentment, demand, protest, or further notice of any kind, all of which are
hereby expressly waived by the Company and (z) the Fronting Bank shall give the
notice to the Trustee referred to in clauses (ii) and (iv) above.
 

--------------------------------------------------------------------------------

46
 
ARTICLE VII
 
[RESERVED]
 
ARTICLE VIII
 
THE ADMINISTRATIVE AGENT AND THE FRONTING BANK
 
SECTION 8.01. Appointment. Each Bank and the Fronting Bank hereby irrevocably
designates and appoints Barclays as the Administrative Agent of such Bank and of
the Fronting Bank under this Agreement, the other Credit Documents and the other
Related Documents, and each such Bank and the Fronting Bank irrevocably
authorizes Barclays, as the Administrative Agent for such Bank and for the
Fronting Bank, to take such action on its behalf under the provisions of this
Agreement, the other Credit Documents and the other Related Documents and to
exercise such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement, the other Credit Documents
and the other Related Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in any Credit Document, the Administrative Agent shall not have any
duties or responsibilities, except those expressly set forth herein and in the
Related Documents, or any fiduciary relationship with any Bank, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement, any other Credit Document or any other Related
Document or otherwise exist against the Administrative Agent.
 
SECTION 8.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement, the other Credit Documents and the other
Related Documents by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.
 

--------------------------------------------------------------------------------

47
 
SECTION 8.03. Exculpatory Provisions. Neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with this Agreement, any other Credit
Document or any other Related Document (except in the case of gross negligence
or willful misconduct as determined by a court of competent jurisdiction) or
(ii) responsible in any manner to any of the Banks for any recitals, statements,
representations or warranties made by any Credit Party or any officer thereof
contained in this Agreement, any other Credit Document or any Related Document
or in any certificate, report, statement or other document referred to or
provided for in, or received by the Administrative Agent under or in connection
with, this Agreement, any other Credit Document or any Related Document or for
the value, validity, effectiveness, genuineness, enforceability or sufficiency
of this Agreement, the Letter of Credit, any other Credit Document or any
Related Document or for any failure of any Credit Party to perform its
obligations hereunder or thereunder. The Administrative Agent shall not be under
any obligation to any Bank to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement, any other Credit Document or any Related Document, or to inspect the
properties, books or records of the Credit Parties.
 
SECTION 8.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to the
Credit Parties), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any evidence of indebtedness in respect of any demand loans or other
indebtedness hereunder as the owner thereof for all purposes unless a written
notice of assignment, negotiation or transfer thereof shall have been filed with
the Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement, any other Credit
Documents or any Related Document unless it shall first receive such advice or
concurrence of the Required Banks (unless all of the Banks’ action is required
hereunder) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Banks against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement, the other Credit Documents and the
Related Documents in accordance with a request of the Required Banks (unless all
of the Banks’ action is required hereunder), and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the Banks.
 
SECTION 8.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Event of Default hereunder
unless the Administrative Agent has received notice from a Bank or the Credit
Parties referring to this Agreement, describing such Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Banks. The Administrative Agent shall take such action
with respect to such Event of Default as shall be reasonably directed by the
Required Banks; provided that unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Event of Default as it shall deem advisable in the best interests of the
Banks.
 

--------------------------------------------------------------------------------

48
SECTION 8.06. Non-Reliance on Administrative Agent and Other Banks. Each Bank
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereinafter taken, including any review of the affairs of the Credit
Parties, shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Bank. Each Bank represents to the Administrative
Agent that it has, independently and without reliance upon the Administrative
Agent or any other Bank, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Credit Parties and made its own decision to enter into
this Agreement. Each Bank also represents that it will, independently and
without reliance upon the Administrative Agent or any other Bank, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement, the other Credit Documents and the
Related Documents and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Credit Parties. Except for notices, reports and
other documents expressly required to be furnished to the Banks by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Bank with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Credit Parties which may come
into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates.
 
SECTION 8.07. Indemnification. The Banks agree to indemnify the Administrative
Agent in its capacity as such (to the extent not reimbursed by the Credit
Parties and without limiting the obligation of the Credit Parties to do so),
ratably according to the respective amounts of their Commitments, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including, without limitation, at any time
following the termination of the Letter of Credit) be imposed on, incurred by or
asserted against the Administrative Agent in any way relating to or arising out
of this Agreement, the Letter of Credit, any other Credit Document, any of the
Related Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Administrative Agent under or in connection with any of the
foregoing; provided that no Bank shall be liable for the payment of any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct. The agreements in
this Section shall survive the termination of the Letter of Credit and the
payment of all amounts payable hereunder or under any other Credit Document.
 
SECTION 8.08. Administrative Agent in Its Individual Capacity. The
Administrative Agent and its affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Credit Parties as though
the Administrative Agent were not the Administrative Agent hereunder. With
respect to its interest in the demand loans and any other amounts owed to it
hereunder, the Administrative Agent shall have the same rights and powers under
the Credit Documents as any Bank and may exercise the same as though it were not
the Administrative Agent, and the terms “Bank” and “Banks” shall include the
Administrative Agent in its individual capacity.
 

--------------------------------------------------------------------------------

49
 
SECTION 8.09. Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon ten days’ notice to the Banks. If the
Administrative Agent shall resign as Administrative Agent under the Credit
Documents, then the Required Banks, with the consent of the Company, shall
appoint from among the Banks a successor agent for the Banks, whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon its appointment, and the former Administrative
Agent’s rights, powers and duties as Administrative Agent shall be terminated,
without any other or further act or deed on the part of such former
Administrative Agent or any of the parties to this Agreement. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under the Credit Documents.
 
SECTION 8.10. Fronting Bank. Each Bank hereby acknowledges that the provisions
of this Article VIII shall apply to the Fronting Bank in its capacity as such,
in the same manner as such provisions are expressly stated to apply to the
Administrative Agent.
 
SECTION 8.11. Notices; Actions Under Related Documents. All notices received by
the Fronting Bank pursuant to this Agreement, any other Credit Document or any
Related Document shall be promptly delivered by the receiving party to the
Administrative Agent, for distribution to the Banks, and any notices, reports or
other documents received by the Administrative Agent pursuant to this Agreement
shall be promptly delivered to the Fronting Bank and the Banks. The Fronting
Bank hereby agrees not to amend or waive any provision or consent to the
amendment or waiver of any Related Document without the consent of the Required
Banks (or, to the extent required pursuant to Section 9.01, all of the Banks).
 
ARTICLE IX
 
MISCELLANEOUS
 
SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision of any
Credit Document, nor consent to any departure by any Credit Party therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Administrative Agent, the Company, the Guarantors and the Required Banks
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
waiver and no such amendment, supplement or modification shall (a) extend the
Stated Expiration Date or the maturity of any Tender Advance or unreimbursed
drawing, or reduce the rate or extend the time of payment of interest in respect
thereof, or reduce any fee payable to any Bank hereunder or extend the time for
the payment thereof or change the amount of any Bank’s Commitment, in each case
without the written consent of all the Banks, (b) amend, modify or waive any
provision of this Section 9.01 or Section 9.04(b) or reduce the percentage
specified in the definition of Required Banks, or consent to the assignment or
transfer by any Credit Party of any of its rights and obligations under any
Credit Document, in each case without the written consent of all the Banks, (c)
amend, modify or waive any provision of Article VIII without the written consent
of the then Administrative Agent and Fronting Bank, (d) waive, modify or
eliminate any of the conditions precedent specified in Article III, in each case
without the written consent of all the Banks, (e) forgive principal, interest,
fees or other amounts payable hereunder, in each case without the written
consent of all the Banks, (f) release any Guarantor from its obligations under
the Guaranty Agreement to which it is a party without the written consent of all
the Banks, or (g) waive any requirement for the release of collateral, in each
case without the written consent of all the Banks.
 

--------------------------------------------------------------------------------

50
 
SECTION 9.02. Notices, Etc. All notices and other communications provided for
hereunder or under any other Credit Document shall be in writing (including
telegraphic communication) and mailed, telecopied, telegraphed or delivered as
follows:
 
The Company or the Guarantors:
 
FirstEnergy Corp.
FirstEnergy Generation Corp.
76 South Main Street
Akron, Ohio 44308
Attention: Treasurer
Telecopy No.: (330) 384-3772
 
The Administrative Agent or the Fronting Bank:
 
Barclays Bank PLC
200 Park Avenue, 4th Floor
New York, New York 10166
Attention: David E. Barton
Telecopy No.: (212) 412-7511
 
with a copy to:
 
Barclays Bank PLC
c/o Barclays Capital Services, LLC
200 Cedar Knolls Road
Whippany, NJ 07981
Attention: Dawn Townsend
Telecopy No.: (973) 576-3017
 
and if to any Bank, at its address or telecopy number set forth on Schedule I
hereto; or, as to each party or at such other address as shall be designated by
such party in a written notice to the other parties. All such notices and
communications shall, when mailed, be effective three days after being deposited
in the mails or when sent by telecopy or telex or delivered to the telegraph
company, respectively, addressed as aforesaid.
 

--------------------------------------------------------------------------------

51
 
SECTION 9.03. No Waiver; Remedies. No failure on the part of the Administrative
Agent, the Fronting Bank or any Bank to exercise, and no delay in exercising,
any right hereunder or under any other Credit Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any right hereunder or
thereunder preclude any other or further exercise thereof or the exercise of any
other right. The remedies herein provided are cumulative and not exclusive of
any remedies provided by law.
 
SECTION 9.04. Set-off. (a) Upon the occurrence and during the continuance of any
Event of Default, each Bank is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Bank to or for the credit
or the account of any Credit Party against any and all of the obligations of the
Credit Parties now or hereafter existing under any Credit Document, irrespective
of whether or not such Bank shall have made any demand hereunder and although
such obligations may be contingent or unmatured.
 
(b) If any Bank (a “benefited Bank”) shall at any time receive any payment of
all or part of the demand loans or other obligations of any Credit Party to it
under any Credit Document (such Bank’s “Credit Party Obligations”), or interest
thereon, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 6.01(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Bank, if any, in respect of
such other Bank’s Credit Party Obligations, or interest thereon, such benefited
Bank shall purchase for cash from the other Banks such portion of each such
other Bank’s Credit Party Obligations, or shall provide such other Banks with
the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such benefited Bank to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Banks; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such benefited Bank, such purchase shall be rescinded,
and the purchase price and benefits returned, to the extent of such recovery,
but without interest. The Company agrees that each Bank so purchasing a portion
of another Bank’s Credit Party Obligations may exercise all rights of payment
(including, without limitation, rights of set-off) with respect to such portion
as fully as if such Bank were the direct holder of such portion.
 
(c) Each Bank agrees promptly to notify the Credit Parties after any such
set-off and application referred to in subsection (a) above; provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Bank under this Section 9.04 are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) which each Bank may have.
 
SECTION 9.05. Indemnification. The Company hereby indemnifies and holds the
Fronting Bank, the Administrative Agent and each Bank harmless from and against
any and all claims, damages, losses, liabilities, costs and expenses which such
party may incur or which may be claimed against such party by any Person:
 
(a) by reason of any inaccuracy or alleged inaccuracy in any material respect,
or any untrue statement or alleged untrue statement of any material fact,
contained in the Official Statement or any amendment or supplement thereto,
except to the extent contained in or arising from information in the Official
Statement (or any amendment or supplement thereto) supplied in writing by and
describing the Fronting Bank; or by reason of the omission or alleged omission
to state therein a material fact necessary to make such statements, in the light
of the circumstances under which they were made, not misleading; or
 

--------------------------------------------------------------------------------

52
(b) by reason of or in connection with the execution, delivery or performance of
this Agreement, the other Credit Documents or the Related Documents, or any
transaction contemplated by this Agreement, the other Credit Documents or the
Related Documents, other than as specified in subsection (c) below; or
 
(c) by reason of or in connection with the execution and delivery or transfer
of, or payment or failure to make payment under, the Letter of Credit; provided,
however, that the Company shall not be required to indemnify any such party
pursuant to this Section 9.05(c) for any claims, damages, losses, liabilities,
costs or expenses to the extent caused by (i) the Fronting Bank’s willful
misconduct or gross negligence in determining whether documents presented under
the Letter of Credit comply with terms of the Letter of Credit or (ii) the
Fronting Bank’s willful or grossly negligent failure to make lawful payment
under the Letter of Credit after the presentation to it by the Trustee or the
Tender Agent under the Indenture of a certificate strictly complying with the
terms and conditions of the Letter of Credit.
 
Nothing in this Section 9.05 is intended to limit the Company’s obligations
contained in Article II. Without prejudice to the survival of any other
obligation of the Credit Parties hereunder or under any other Credit Document,
the indemnities and obligations of the Credit Parties contained in this Section
9.05 and under the Guaranty Agreements shall survive the payment in full of
amounts payable pursuant to Article II and the termination of the Letter of
Credit.
 
SECTION 9.06. Liability of the Banks. Each Credit Party assumes all risks of the
acts or omissions of the Trustee, the Tender Agent, the Paying Agent and any
other beneficiary or transferee of the Letter of Credit with respect to its use
of the Letter of Credit. None of the Fronting Bank, the Administrative Agent,
the Banks nor any of their respective officers or directors shall be liable or
responsible for: (a) the use which may be made of the Letter of Credit or any
acts or omissions of the Trustee, the Tender Agent, the Paying Agent and any
other beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by the Fronting Bank against presentation of
documents which do not comply with the terms of the Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under the Letter of Credit, except that the Company shall have a
claim against the Fronting Bank and the Fronting Bank shall be liable to the
Company, to the extent of any direct, as opposed to consequential, damages
suffered by the Company which the Company proves were caused by (i) the Fronting
Bank’s willful misconduct or gross negligence in determining whether documents
presented under the Letter of Credit are genuine or comply with the terms of the
Letter of Credit or (ii) the Fronting Bank’s willful or grossly negligent
failure, as determined by a court of competent jurisdiction, to make lawful
payment under the Letter of Credit after the presentation to it by the Trustee
or the Paying Agent under the Indenture of a certificate strictly complying with
the terms and conditions of the Letter of Credit. In furtherance and not in
limitation of the foregoing, the Fronting Bank may accept original or facsimile
(including telecopy) certificates presented under the Letter of Credit that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary.
 

--------------------------------------------------------------------------------

53
 
SECTION 9.07. Costs, Expenses and Taxes. The Company agrees to pay on demand all
costs and expenses in connection with the preparation, issuance, delivery,
filing, recording, and administration of this Agreement, the Letter of Credit,
the other Credit Documents and any other documents which may be delivered in
connection with the Credit Documents, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent and the Fronting Bank incurred in connection with the preparation and
negotiation of this Agreement, the Letter of Credit, the other Credit Documents
and any document delivered in connection therewith and all costs and expenses
incurred by the Administrative Agent (and, in the case of clause (iii) or (iv)
below, any Bank) (including reasonable fees and out-of-pocket expenses of
counsel) in connection with (i) the transfer, drawing upon, change in terms,
maintenance, renewal or cancellation of the Letter of Credit, (ii) any and all
amounts which the Administrative Agent or any Bank has paid relative to the
Administrative Agent’s or such Bank’s curing of any Event of Default resulting
from the acts or omissions of any Credit Party under this Agreement, any other
Credit Document or any Related Document, (iii) the enforcement of, or protection
of rights under, this Agreement, any other Credit Document or any Related
Document (whether through negotiations, legal proceedings or otherwise), (iv)
any action or proceeding relating to a court order, injunction, or other process
or decree restraining or seeking to restrain the Fronting Bank from paying any
amount under the Letter of Credit or (v) any waivers or consents or amendments
to or in respect of this Agreement, the Letter of Credit or any other Credit
Document requested by any Credit Party. In addition, the Company shall pay any
and all stamp and other taxes and fees payable or determined to be payable in
connection with the execution, delivery, filing and recording of this Agreement,
the Letter of Credit, any other Credit Documents or any of such other documents
(“Other Taxes”), and agrees to save the Fronting Bank, the Administrative Agent
and the Banks harmless from and against any and all liabilities with respect to
or resulting from any delay in paying or omission to pay such Other Taxes.
 
SECTION 9.08. Binding Effect. This Agreement shall become effective when it
shall have been executed and delivered by the Company and the Fronting Bank, the
Administrative Agent and the Banks and thereafter shall (a) be binding upon the
Company and its respective successors and assigns, and (b) inure to the benefit
of and be enforceable by the Banks and each of their respective successors,
transferees and assigns; provided that, the Company may not assign all or any
part of its rights or obligations under any Credit Document without the prior
written consent of the Banks.
 
SECTION 9.09. Assignments and Participation. (a) Each Bank may assign to one or
more banks, financial institutions or other entities all or a portion of its
rights and obligations under this Agreement, the other Credit Documents and the
Related Documents (including, without limitation, all or a portion of its
Commitment and the Tender Advances and demand loans owing to it); provided,
however, that (i) the Company (unless an Event of Default shall have occurred
and be continuing) and the Fronting Bank shall have consented to such assignment
(which consent, in the case of the Company, shall not be unreasonably withheld
or delayed and, in the case of the Fronting Bank, shall be in its sole and
absolute discretion) by signing the Assignment and Acceptance referred to in
clause (iii) below, (ii) each such assignment shall be in a minimum amount of
$5,000,000 and be of a constant, and not a varying, percentage of all of the
assigning Bank’s rights and obligations under this Agreement, the other Credit
Documents and the Related Documents and (iii) the parties to each such
assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register (as defined in Section 9.09(c)), an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500, payable by the assigning Bank or the assignee, as agreed upon by such
parties. Upon such execution, delivery, acceptance and recording, from and after
the effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Bank hereunder and (y) the Bank
assignor thereunder shall, to the extent that rights and obligations hereunder
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights and be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all or the remaining portion
of an assigning Bank’s rights and obligations under this Agreement, such Bank
shall cease to be a party hereto). Notwithstanding anything to the contrary
contained in this Agreement, any Bank may at any time assign all or any portion
of the demand loans owing to it to any affiliate of such Bank. No such
assignment referred to in the preceding sentence, other than to an affiliate of
such Bank consented to by the Company (such consent not to be unreasonably
withheld or delayed), shall release the assigning Bank from its obligations
hereunder. Nothing contained in this Section 9.09 shall be construed to relieve
the Fronting Bank of any of its obligations under the Letter of Credit.
 

--------------------------------------------------------------------------------

54
(b) By executing and delivering an Assignment and Acceptance, the Bank assignor
thereunder and the assignee thereunder confirm to and agree with each other and
the other parties hereto as follows: (i) other than as provided in such
Assignment and Acceptance, such assigning Bank makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement, any
other Credit Document or any Related Document or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Credit Document or any Related Document or any other instrument or
document furnished pursuant hereto; (ii) such assigning Bank makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Credit Party or the performance or observance by any
Credit Party of any of its obligations under this Agreement, any other Credit
Document or any Related Document or any other instrument or document furnished
pursuant hereto or thereto; (iii) such assignee confirms that it has received a
copy of each Credit Document, together with copies of the financial statements
referred to in Section 6(g) of the Guaranty Agreements and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Administrative Agent, such assigning
Bank or any other Bank and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Documents; (v) such assignee
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under the Credit Documents as are
delegated to the Administrative Agent by the terms hereof, together with such
powers as are reasonably incidental thereto; and (vi) such assignee agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Credit Documents are required to be performed by it as a Bank.
 

--------------------------------------------------------------------------------

55
(c) The Administrative Agent shall maintain at its address referred to in
Section 9.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the Banks
and the Commitment of, and principal amount of the demand loans and unreimbursed
drawings owing to, each Bank from time to time (the “Register”). The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the Credit Parties, the Administrative Agent, the Fronting Bank and
the Banks may treat each Person whose name is recorded in the Register as a Bank
hereunder for all purposes of the Credit Documents. The Register shall be
available for inspection by the Credit Parties or any Bank at any reasonable
time and from time to time upon reasonable prior notice.
 
(d) Upon its receipt of an Assignment and Acceptance executed by an assigning
Bank and an assignee, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit B
hereto, and has been signed by the Company (if the Company’s consent is
required), (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt notice of
such recordation to the Credit Parties.
 
(e) Each Bank may sell participations to one or more banks, financial
institutions or other entities in all or a portion of its rights and obligations
under this Agreement, the other Credit Documents and the Related Documents
(including, without limitation, all or a portion of its Commitment and the
demand loans owing to it); provided, however, that (i) such Bank’s obligations
under this Agreement (including, without limitation, its Commitment to the
Company hereunder) shall remain unchanged, (ii) such Bank shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Credit Parties, the Administrative Agent and the other Banks shall
continue to deal solely and directly with such Bank in connection with such
Bank’s rights and obligations under this Agreement. Any agreement pursuant to
which any Bank may grant such a participating interest shall provide that such
Bank shall retain the sole right and responsibility to enforce the obligations
of the Credit Parties hereunder or under any other Credit Document including,
without limitation, the right to approve any amendment, modification or waiver
of any provision of the Credit Documents; provided that such participation
agreement may provide that such Bank will not agree to any modification,
amendment or waiver of any Credit Document which would (a) waive, modify or
eliminate any of the conditions precedent specified in Article III, (b) increase
or extend the Commitments of the Banks or subject the Banks to any additional
obligations, (c) forgive principal, interest, fees or other amounts payable
hereunder or under any other Credit Document or reduce the rate at which
interest or any fee is calculated, (d) postpone any date fixed for any payment
of principal, interest, fees or other amounts payable hereunder or under any
other Credit Document, (e) change the percentage of the Commitments or the
number of Banks which shall be required for the Banks or any of them to take any
action hereunder or under any other Credit Document, (f) or waive any
requirement for the release of collateral or (g) amend this Section 9.09(e).
 

--------------------------------------------------------------------------------

56
(f) Any Bank may, in connection with any assignment or participation or proposed
assignment or participation pursuant to this Section 9.09, disclose to the
assignee or participant or proposed assignee or participant, any information
relating to any Credit Party furnished to such Bank by or on behalf of any
Credit Party; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any confidential information relating to any Credit Party
received by it from such Bank.
 
(g) Anything in this Section 9.09 to the contrary notwithstanding, any Bank may
assign and pledge all or any portion of its Commitment and the demand loans
owing to it to any Federal Reserve Bank (and its transferees) as collateral
security pursuant to Regulation A of the Board of Governors of the Federal
Reserve System and any Operating Circular issued by such Federal Reserve Bank.
No such assignment shall release the assigning Bank from its obligations
hereunder.
 
(h) If any Bank (or any bank, financial institution, or other entity to which
such Bank has sold a participation) shall make any demand for payment under
Section 2.07 or 2.08, then within 30 days after any such demand, the Company
may, with the approval of the Administrative Agent (which approval shall not be
unreasonably withheld) and provided that no Event of Default or Default shall
then have occurred and be continuing, demand that such Bank assign in accordance
with this Section 9.09 to one or more assignees designated by the Company all
(but not less than all) of such Bank’s Commitment and the demand loans and
Tender Advances owing to it within the period ending on such 30th day. If any
such assignee designated by the Company shall fail to consummate such assignment
on terms acceptable to such Bank, or if the Company shall fail to designate any
such assignees for all or part of such Bank’s Commitment, demand loans or Tender
Advances, then such demand by the Company shall become ineffective; it being
understood for purposes of this subsection (h) that such assignment shall be
conclusively deemed to be on terms acceptable to such Bank, and such Bank shall
be compelled to consummate such assignment to an assignee designated by the
Company, if such assignee (i) shall agree to such assignment by entering into an
Assignment and Acceptance in substantially the form of Exhibit B hereto with
such Bank and (ii) shall offer compensation to such Bank in an amount equal to
all amounts then owing by the Credit Parties to such Bank hereunder, whether for
principal, interest, fees, costs or expenses (other than the demanded payment
referred to above and payable by the Credit Parties as a condition to the
Company’s right to demand such assignment), or otherwise.
 
SECTION 9.10. Severability. Any provision of this Agreement which is prohibited,
unenforceable or not authorized in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition, unenforceability
or non-authorization without invalidating the remaining provisions hereof or
affecting the validity, enforceability or legality of such provision in any
other jurisdiction.
 
SECTION 9.11. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 9.12. Headings. Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.
 

--------------------------------------------------------------------------------

57
SECTION 9.13. Submission To Jurisdiction; Waivers. The Company hereby
irrevocably and unconditionally:
 
(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Related Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the Courts of the State of New York,
the courts of the United States of America for the Southern District of New
York, and appellate courts from any thereof;
 
(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Guarantors at their
address set forth in Section 9.02 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto; and
 
(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.
 
This Section 9.13 shall not be construed to confer a benefit upon, or grant a
right or privilege to, any Person other than the parties hereto.
 
SECTION 9.14. Acknowledgments. The Company hereby acknowledges:
 
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement, the other Credit Documents and other Related Documents;
 
(b) no Bank has a fiduciary relationship to any Credit Party, and the
relationship between any Bank, on the one hand, and any Credit Party on the
other hand, is solely that of debtor and creditor; and
 
(c) no joint venture exists between any Credit Party and any Bank.
 
SECTION 9.15. WAIVERS OF JURY TRIAL. THE COMPANY, THE ADMINISTRATIVE AGENT, THE
FRONTING BANK AND EACH BANK HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL
BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY
RELATED DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN. THIS SECTION 9.15 SHALL NOT
BE CONSTRUED TO CONFER A BENEFIT UPON, OR GRANT A RIGHT OR PRIVILEGE TO, ANY
PERSON OTHER THAN THE PARTIES HERETO.
 

--------------------------------------------------------------------------------

58
SECTION 9.16. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. 
 
SECTION 9.17. “Reimbursement Agreement” for Purposes of Indenture.
This Agreement shall be deemed to be a “Reimbursement Agreement” for the purpose
of the Indenture.
 
SECTION 9.18. USA PATRIOT Act. Each Bank hereby notifies each Credit Party that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies such Credit Party, which
information includes the name and address of such Credit Party and other
information that will allow such Bank to identify such Credit Party in
accordance with the Act.
 




--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
date first above
written.
 
FIRSTENERGY GENERATION CORP.
   
 
By
   
Name:
 
Title:

 
 
 
 
 
 
 

 

Signature Page to Letter of Credit and Reimbursement Agreement
Ohio Water Development Authority
State of Ohio
Pollution Control Revenue Refunding Bonds
Series 2006-A (FirstEnergy Generation Corp. Project)


--------------------------------------------------------------------------------




BARCLAYS BANK PLC,
 
acting through its New York Branch,
 
as Administrative Agent and Fronting Bank and
 
as a Bank
           
By
   
Name: Sydney G. Dennis
 
Title: Director



 
 
 
 
 
 
 

 

Signature Page to Letter of Credit and Reimbursement Agreement
Ohio Water Development Authority
State of Ohio
Pollution Control Revenue Refunding Bonds
Series 2006-A (FirstEnergy Generation Corp. Project)


--------------------------------------------------------------------------------




 
KEYBANK NATIONAL ASSOCIATION, as  
      Syndication Agent and as a Bank      
 
By
   
Name:
 
Title:





 
 
 
 
 
 

 
Signature Page to Letter of Credit and Reimbursement Agreement
Ohio Water Development Authority
State of Ohio
Pollution Control Revenue Refunding Bonds
Series 2006-A (FirstEnergy Generation Corp. Project)


--------------------------------------------------------------------------------




 
LASALLE BANK, N.A., as Co-Documentation  
     Agent and as a Bank          
 
By
   
Name:
 
Title:







 
 
 
 
 
 

 
Signature Page to Letter of Credit and Reimbursement Agreement
Ohio Water Development Authority
State of Ohio
Pollution Control Revenue Refunding Bonds
Series 2006-A (FirstEnergy Generation Corp. Project)


--------------------------------------------------------------------------------




 
BANK OF AMERICA, N.A., as Co- 
      Documentation Agent and as a Bank          
 
By
   
Name:
 
Title:







 
 
 
 
 
 

 
Signature Page to Letter of Credit and Reimbursement Agreement
Ohio Water Development Authority
State of Ohio
Pollution Control Revenue Refunding Bonds
Series 2006-A (FirstEnergy Generation Corp. Project)


--------------------------------------------------------------------------------




 
MIZUHO CORPORATE BANK, LTD, as Co- 
      Documentation Agent and as a Bank        
 
By
   
Name:
 
Title:







 
 
 
 
 
 

 
Signature Page to Letter of Credit and Reimbursement Agreement
Ohio Water Development Authority
State of Ohio
Pollution Control Revenue Refunding Bonds
Series 2006-A (FirstEnergy Generation Corp. Project)


--------------------------------------------------------------------------------




 
SUMITOMO MITSUI BANKING  
      CORPORATION, as a Bank      
 
By
   
Name:
 
Title:





 
 
 
 
 
 
 

 
Signature Page to Letter of Credit and Reimbursement Agreement
Ohio Water Development Authority
State of Ohio
Pollution Control Revenue Refunding Bonds
Series 2006-A (FirstEnergy Generation Corp. Project)


--------------------------------------------------------------------------------




 
BAYERISCHE LANDESBANK, as a Bank
     
 
By
   
Name:
 
Title:
 
By
   
Name:
 
Title:





 
 
 
 
 
 
 

 
Signature Page to Letter of Credit and Reimbursement Agreement
Ohio Water Development Authority
State of Ohio
Pollution Control Revenue Refunding Bonds
Series 2006-A (FirstEnergy Generation Corp. Project)


--------------------------------------------------------------------------------




 
BANK HAPOALIM B.M., as a Bank
   
 
By
   
Name:
 
Title:
   
 
By
   
Name:
 
Title:





 
 
 
 
 
 
 

 
Signature Page to Letter of Credit and Reimbursement Agreement
Ohio Water Development Authority
State of Ohio
Pollution Control Revenue Refunding Bonds
Series 2006-A (FirstEnergy Generation Corp. Project)


--------------------------------------------------------------------------------




 
KBC BANK N.V., as a Bank
   
 
By
   
Name:
 
Title:
   
 
By
   
Name:
 
Title:





 
 
 
 
 
 
 

 
Signature Page to Letter of Credit and Reimbursement Agreement
Ohio Water Development Authority
State of Ohio
Pollution Control Revenue Refunding Bonds
Series 2006-A (FirstEnergy Generation Corp. Project)


--------------------------------------------------------------------------------




 
THE NORINCHUKIN BANK, NEW YORK 
     BRANCH, as a Bank      
 
By
   
Name:
 
Title:





 
 
 
 
 
 
 

 
Signature Page to Letter of Credit and Reimbursement Agreement
Ohio Water Development Authority
State of Ohio
Pollution Control Revenue Refunding Bonds
Series 2006-A (FirstEnergy Generation Corp. Project)


--------------------------------------------------------------------------------




 
CHANG HWA COMMERCIAL BANK, LTD., NEW  
      YORK BRANCH, as a Bank      
 
By
   
Name:
 
Title:
           
 
By
   
Name:
 
Title:





 
 
 
 
 
 
 

 
Signature Page to Letter of Credit and Reimbursement Agreement
Ohio Water Development Authority
State of Ohio
Pollution Control Revenue Refunding Bonds
Series 2006-A (FirstEnergy Generation Corp. Project)


--------------------------------------------------------------------------------




 
MELLON BANK, N.A., as a Bank
           
 
By
   
Name:
 
Title:





 
 
 
 
 
 
 
 

 
Signature Page to Letter of Credit and Reimbursement Agreement
Ohio Water Development Authority
State of Ohio
Pollution Control Revenue Refunding Bonds
Series 2006-A (FirstEnergy Generation Corp. Project)


--------------------------------------------------------------------------------




 
TAIPEI FUBON COMMERCIAL BANK, NEW  
     YORK AGENCY, as a Bank      
 
By
   
Name:
 
Title:







 
 
 
 
 
 
 

 
Signature Page to Letter of Credit and Reimbursement Agreement
State of Ohio
Pollution Control Revenue Refunding Bonds
Series 2006-A (FirstEnergy Generation Corp. Project)


--------------------------------------------------------------------------------




ANNEX 1


PRICING GRID


The “Applicable LC Fee Rate”, “Applicable Margin for Alternate Base Rate” or
“Applicable Commitment Rate” for any day, as the case may be, is the percentage
set forth below in the applicable row under the column corresponding to the
Status that exists on such day:
 
Status
Level 1 Status
 
Reference Ratings at least A- by S&P or A3 by Moody’s
Level 2 Status
 
Reference Ratings lower than Level 1 but at least BBB+ by S&P or Baa1 by Moody’s
Level 3 Status
 
Reference Ratings of lower than Level 2 but at least BBB by S&P or Baa2 by
Moody’s
Level 4 Status
 
Reference Ratings lower than Level 3 but at least BBB- by S&P and Baa3 by
Moody’s
Level 5 Status
 
Reference Ratings lower than Level 3 but at least BBB- by S&P or Baa3 by Moody’s
Level 6 Status
 
Reference Ratings lower than Level 4 but at least BB+ by S&P or Ba1 by Moody’s
Level 7 Status
 
Reference Ratings lower than BB+ by S&P and Ba1 by Moody’s or if no Reference
Rating exists
Applicable LC Fee Rate
(basis points)
35.0
40.0
50.0
65.0
70.0
87.5
112.5
Applicable Margin for Alternate Base Rate (basis points)
50.0
50.0
50.0
50.0
50.0
50.0
50.0
Applicable Commitment Rate
8.0
10.0
12.5
15.0
17.5
20.0
30.0

 
For purposes of this Pricing Grid, the following terms have the following
meanings (as modified by the provisos below):
 
“Index Debt” means the senior unsecured long-term debt securities of
FirstEnergy, without third-party credit enhancement provided by any Person;
provided that (i) at any time the Company’s senior unsecured long-term debt
securities shall have an assigned rating of BBB- or better by S&P and Baa3 or
better by Moody’s, “Index Debt” shall mean such senior unsecured long-term debt
securities of the Company and (ii) if clause (i) of this paragraph shall not be
applicable, at any time FES’ senior unsecured long-term debt securities shall
have an assigned rating of BBB- or better by S&P and Baa3 or better by Moody’s
and FES’ “Applicable Percentage” under (and as defined in) the FES Guaranty
Agreement shall be 100%, “Index Debt” shall mean such senior unsecured long-term
debt securities of FES.
 
“Reference Ratings” means the ratings assigned by S&P and Moody’s to the Index
Debt; provided that if there is no such rating, “Reference Ratings” shall mean
the ratings that are one Level below the rating assigned by S&P and Moody’s to
(i) at any time the Company’s senior secured debt shall have an assigned rating
of BBB or better by S&P and Baa2 or better by Moody’s, such senior secured debt
of the Company, (ii) if clause (i) of this paragraph shall not be applicable, at
any time FES’ senior secured debt shall have an assigned rating of BBB or better
by S&P and Baa2 or better by Moody’s and FES’ “Applicable Percentage” under (and
as defined in) the FES Guaranty Agreement shall be 100%, such senior secured
debt of FES, or (iii) at any other time, the senior secured debt of FirstEnergy.
 

--------------------------------------------------------------------------------


For purposes of the foregoing, if (i) there is a difference of one level in
Reference Ratings of S&P and Moody’s and the higher of such Reference Ratings
falls in Level 1 Status, Level 2 Status, Level 3 Status, Level 5 Status or Level
6 Status, then the higher Reference Rating will be used to determine the
applicable Status or (ii) there is a difference of more than one level in
Reference Ratings of S&P and Moody’s, the level that is one level above the
lower of such Reference Ratings will be used to determine the applicable Status,
unless the lower of such Reference Ratings falls in Level 5 Status or Level 7
Status, in which case the lower of such Reference Ratings will be used to
determine the applicable Status. If there exists only one Reference Rating, such
Reference Rating shall be used to determine the applicable Status.
 
“Status” refers to the determination of which of Level 1 Status, Level 2 Status,
Level 3 Status, Level 4 Status, Level 5 Status, Level 6 Status or Level 7 Status
exists at any date.
 
The credit ratings to be utilized for purposes of this Pricing Grid are (subject
to the proviso in the first sentence of the definition of “Reference Ratings”
above) those assigned to the Index Debt, and any rating assigned to any other
debt security of FirstEnergy shall be disregarded. The rating in effect at any
date is that in effect at the close of business on such date, provided, that the
applicable Status shall change as and when the applicable Index Debt (or other
debt security to the extent applicable pursuant to the proviso in the first
sentence of the definition of “Reference Ratings” above) ratings change.
 


 
 
 